CM/ECF - District of Minnesota - Live                                                      Page 1 of 3
           Case MDL No. 2993 Document 35-1 Filed 03/11/21 Page 1 of 106



                            Query     Reports     Utilities   Help   What's New     Log Out

                                                                                                    CV

                                U.S. District Court
                         U.S. District of Minnesota (DMN)
                CIVIL DOCKET FOR CASE #: 0:21-cv-00685-PJS-TNL


Hapka Farms, Inc. et al v. Bayer Cropscience LP et al         Date Filed: 03/11/2021
Assigned to: Judge Patrick J. Schiltz                         Jury Demand: Plaintiff
Referred to: Magistrate Judge Tony N. Leung                   Nature of Suit: 410 Anti-Trust
Cause: 15:1 Antitrust Litigation                              Jurisdiction: Federal Question
Plaintiff
Hapka Farms, Inc.                               represented by Roberta A Yard
                                                               Reinhardt Wendorf & Blanchfield
                                                               W1050 First National Bank Bldg.
                                                               332 Minnesota Street
                                                               St. Paul, MN 55101
                                                               651-287-2100
                                                               Email: r.yard@rwblawfirm.com
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Garrett D Blanchfield , Jr
                                                              Reinhardt Wendorf & Blanchfield
                                                              W-1050 First National Bank Bldg.
                                                              332 Minnesota Street
                                                              St. Paul, MN 55101
                                                              651-287-2100
                                                              Email: g.blanchfield@rwblawfirm.com
                                                              ATTORNEY TO BE NOTICED

Plaintiff
Amy Hapka                                       represented by Roberta A Yard
individually and on behalf of all others                       (See above for address)
similarly situated                                             LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED

                                                              Garrett D Blanchfield , Jr
                                                              (See above for address)
                                                              ATTORNEY TO BE NOTICED


V.
Defendant




https://mnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?848772218000408-L_1_0-1                              3/11/2021
CM/ECF - District of Minnesota - Live                                     Page 2 of 3
           Case MDL No. 2993 Document 35-1 Filed 03/11/21 Page 2 of 106


Bayer Cropscience LP

Defendant
Bayer Cropscience, Inc.

Defendant
Corteva, Inc.

Defendant
Cargill Incorporated

Defendant
BASF Corporation

Defendant
Syngenta Corporation

Defendant
Winfield Solutions, LLC

Defendant
Univar Solutions, Inc.

Defendant
Federated Co-Operatives LTD

Defendant
CHS Inc.

Defendant
Nutrien AG Solutions Inc.

Defendant
Growmark Inc.

Defendant
Growmark FS, LLC

Defendant
Simplot AB Retail Sub, Inc.

Defendant
Tenkoz, Inc.
 Email All Attorneys
 Email All Attorneys and Additional Recipients




https://mnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?848772218000408-L_1_0-1          3/11/2021
CM/ECF - District of Minnesota - Live                                                     Page 3 of 3
           Case MDL No. 2993 Document 35-1 Filed 03/11/21 Page 3 of 106


 Date Filed     # Docket Text
 03/11/2021     1 COMPLAINT Class Action Complaint against All Defendants (filing fee $ 402,
                  receipt number AMNDC-8588382) filed by Amy Hapka, Hapka Farms, Inc.. Filer
                  requests summons issued. (Attachments: # 1 Civil Cover Sheet) (Blanchfield,
                  Garrett) (Entered: 03/11/2021)
 03/11/2021     2 TEXT ONLY ENTRY: CLERK'S NOTICE OF INITIAL CASE ASSIGNMENT.
                  Case assigned to Judge Patrick J. Schiltz per 3rd/4th Antitrust/Securities list,
                  referred to Magistrate Judge Tony N. Leung. Please use case number 21-cv-685
                  PJS/TNL. (kt) (Entered: 03/11/2021)
 03/11/2021     3 Summons Issued as to BASF Corporation, Bayer Cropscience LP, Bayer
                  Cropscience, Inc., CHS Inc., Cargill Incorporated, Corteva, Inc., Federated Co-
                  Operatives LTD, Syngenta Corporation, Univar Solutions, Inc., Winfield
                  Solutions, LLC. (kt) (Entered: 03/11/2021)
 03/11/2021     4 Summons Issued as to Growmark FS, LLC, Growmark Inc., Nutrien AG
                  Solutions Inc., Simplot AB Retail Sub, Inc., Tenkoz, Inc.. (kt) (Entered:
                  03/11/2021)




https://mnd-ecf.sso.dcn/cgi-bin/DktRpt.pl?848772218000408-L_1_0-1                             3/11/2021
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page41ofof106
                                                                       103




                                 STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 HAPKA FARMS, INC. and AMY HAPKA,                   Case No.
 individually and on behalf of all others
 similarly situated,
                                                    CLASS ACTION COMPLAINT
                       Plaintiffs,

        vs.                                         DEMAND FOR JURY TRIAL

 BAYER CROPSCIENCE LP, BAYER
 CROPSCIENCE, INC., CORTEVA, INC.,
 CARGILL INCORPORATED, BASF
 CORPORATION, SYNGENTA
 CORPORATION, WINFIELD
 SOLUTIONS, LLC, UNIVAR SOLUTIONS,
 INC., FEDERATED CO- OPERATIVES
 LTD., CHS INC., NUTRIEN AG
 SOLUTIONS INC., GROWMARK INC.,
 GROWMARK FS, LLC, SIMPLOT AB
 RETAIL SUB, INC., AND TENKOZ, INC.,

                       Defendants.



       Plaintiffs Hapka Farms, Inc. and Amy Hapka, by and through their undersigned counsel,

bring this Complaint on behalf of themselves and all others similarly situated against Defendants

Bayer CropScience LP, Bayer CropScience, Inc., Corteva, Inc., Cargill Incorporated, BASF

Corporation, Syngenta Corporation, Winfield Solutions, LLC, Univar Solutions, Inc., Federated

Co- Operatives Ltd., CHS Inc., Nutrien Ag Solutions Inc., Growmark Inc., Growmark FS, LLC,

Simplot AB Retail Sub, Inc., and Tenkoz, Inc. (together, “Defendants”) for violation of federal

antitrust laws, state antitrust laws, state unfair competition laws, consumer protection laws, and

unjust enrichment laws.




                                                1
           CASE
            Case 0:21-cv-00685-PJS-TNL
                 MDL No. 2993 DocumentDoc.
                                       35-11 Filed
                                              Filed03/11/21
                                                    03/11/21 Page
                                                              Page52ofof106
                                                                         103




                                    I.      INTRODUCTION

       1.      This case is about the future of the farming industry in America. Over the last few

years, the cost of Crop Inputs – seeds and crop protection chemicals such as fungicides, herbicides,

and insecticides – has increased at a significantly faster rate than profits from farmers’ crop yields.

These cost increases are proving increasingly devastating to farmers, who are now the least

profitable level of the American food supply chain and are drowning in hundreds of billions of

dollars of operating debt that is forcing them into bankruptcy at a record pace, creating a crisis in

the agriculture community.

       2.      Plaintiffs’ action focuses on an unlawful agreement between the above-identified

Defendants to artificially increase and fix the price of Crop Inputs, ranging from seeds to crop

protection chemicals such as pesticides (e.g., herbicides, fungicides and insecticides) used by

farmers.

       3.      Defendants are manufacturers, wholesalers, and retailers of Crop Inputs.

       4.      Defendants BASF Corporation, Bayer CropScience, Inc., Corteva, Inc., and

Syngenta Corporation (the “Manufacturer Defendants”) are manufacturers of Crop Inputs.

       5.      Defendants Cargill Incorporated, Univar Solutions, Inc., and Winfield Solutions,

LLC (the “Wholesaler Defendants”) are wholesalers of Crop Inputs.

       6.      Defendants CHS Inc., Federated Co-Operatives Ltd, Growmark Inc., Nutrien Ag

Solutions Inc., Simplot AB Retail Sub. Inc., and Tenkoz Inc. (the “Retailer Defendants”) are

retailers for Crop Inputs.

       7.      Over the past three decades, a series of mergers and acquisitions created the “Big

Four” of the crop inputs industry: BASF, Bayer, Corteva and Syngenta—the named Manufacturer

Defendants in this action. Together these companies dominate the seed and crop protection




                                                  2
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page63ofof106
                                                                       103




chemicals input markets. For example, in 2014-2015, these firms together controlled over 82%

and 76% of corn and soybean seed sales. Upon information and belief, Defendants’ share of these

markets has increased since then.

       8.      The Manufacturer Defendants seek to channel purchases of their Crop Inputs

through either their own digital platforms or through traditional agricultural wholesale and

retailers, namely, the Wholesale and Retail Defendants, so that they can artificially increase the

prices of Crop Inputs.

       9.      The Manufacturer Defendants maintain a competitive advantage over the

Wholesale and Retail Defendants who are economically dependent upon large rebates from the

Manufacturer Defendants tied to sales goals. As a result, pushing the Manufacturer Defendants’

products is engrained into the traditional agricultural wholesale and retail business model, from

which all three defendant groups profit well.

       10.     As the number of manufacturers shrank to the Big Four, as well as a limited number

of wholesalers and retailers, a lack of competition has left farmers with less affordable Crop Inputs.

       11.     Leading to this growing-untenable situation for farmers, Defendants established a

secretive distribution process that keeps Crop Inputs prices inflated at supracompetitive levels. In

furtherance of their conspiracy, Defendants also denied farmers access to relevant market

information, including transparent pricing terms, that would allow comparison shopping and

better-informed purchasing decisions, as well as information about seed relabeling practices that

would enable farmers to know if they are buying newly developed seeds or identical seeds

repackaged under a new brand name and sold for a higher price.

       12.     Beginning at least as early as 2014, new online Crop Inputs sales platforms offered

pricing comparison tools to allow farmers to view what other farmers were paying for the same




                                                  3
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page74ofof106
                                                                       103




Crop Inputs, increasing price transparency. These online sales platforms, including Farmers

Business Network (“FBN”) and AgVend Inc., were successful and in high demand with farmers.

       13.     Viewing this success and the ability of such online sales platforms to impact the

market position and price control of the traditional agricultural wholesale and retail distribution,

Defendants conspired and coordinated to boycott these online Crop Inputs sales platforms. For

example, the Manufacturer Defendants and Wholesaler Defendants agreed amongst themselves

not to sell Crop Inputs to FBN and enforced strict discipline on Retailer Defendants who failed to

comply with the boycott. Defendants Syngenta, Bayer, BASF, and Corteva used audits and

inspections of their authorized retailers to ensure that online Crop Inputs sales platforms were

unable to obtain Crop Inputs from their authorized retailers.

       14.     Defendants’ boycott succeeded. As a result of Defendants’ anticompetitive

conduct, online Crop Inputs sales platforms, such as FBN and AgVend, were unable to purchase

Defendants’ Crop Inputs to sell them on their platforms. Because Defendants are the dominant

manufactures and sellers of Crop Inputs, this was a devastating blow to these sales platforms and

directly harmed farmers in taking away a lower cost option for purchasing these Crop Inputs.

       15.     Given the structure of the Crop Inputs industry with the necessary relationships

between manufacturers, wholesalers, and retailers, an effective boycott of electronic platforms

would not have been feasible absent actual coordination and cooperation among Defendants.

Absent an agreement among themselves, Defendants’ actions were against their independent

economic self-interests.

       16.     As a direct and proximate result of Defendants’ anticompetitive conduct,

Defendants’ have maintained supracompetitive prices for Crop Inputs by denying farmers access

to accurate pricing information and have injured farmers by forcing farmers to accept opaque price




                                                 4
           CASE
            Case 0:21-cv-00685-PJS-TNL
                 MDL No. 2993 DocumentDoc.
                                       35-11 Filed
                                              Filed03/11/21
                                                    03/11/21 Page
                                                              Page85ofof106
                                                                         103




increases that drastically outweigh any increase in crop yields or market prices.

       17.     Defendants’ anticompetitive conduct is the subject of ongoing investigations by

both the Canadian Competition Bureau (“CCB”) and the United States Federal Trade Commission

(“FTC”).

       18.     A Canadian federal court has found that there is sufficient evidence to require

Defendants to also produce records concerning their coordinated anticompetitive conduct in the

United States. Further, as reported by various news agencies, CCB officials have documents that

suggest a coordinated effort among the corporations to block FBN.

       19.     In regard to the FTC investigation, at least one defendant, Corteva, has received a

subpoena directing it to submit documents to the FTC that are related to Crop Inputs “in order to

determine whether Corteva engaged in unfair methods of competition through anticompetitive

conduct.”

                                        II.     PARTIES

Plaintiffs

       20.     Plaintiff Hapka Farms, Inc. is a Minnesota corporation and had its principal place

of busines in Minnesota at all relevant times. During the Class Period and while operating in

Minnesota, Plaintiff purchased one or more Crop Inputs, for its own use for its farming operation

and not for resale, that was manufactured or sold by one or more Defendants. Plaintiff suffered

injury as a result of Defendants’ conduct alleged herein.

       21.     Plaintiff Amy Hapka was a resident of Minnesota at all relevant times. During the

Class Period and while residing in Minnesota, Plaintiff purchased one or more Crop Inputs, for her

own use in her farming operation and not for resale, that was manufactured or sold by one or more

Defendants. Plaintiff suffered injury as a result of Defendants’ conduct alleged herein.




                                                 5
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page96ofof106
                                                                       103




Manufacturer Defendants

       22.     Bayer AG is a multinational pharmaceutical, chemical, and agriculture company. It

organizes itself into four divisions, each with its own management and corporate organization.

Legal entities within each division work together, follow a common strategy, and report up to the

same level of management.

       23.     Defendant Bayer CropScience Inc. is a wholly-owned subsidiary of Bayer AG

headquartered in St. Louis, Missouri and incorporated in New York that develops, manufactures,

and sells Crop Inputs in the United States.

       24.     Defendant Bayer CropScience LP is a wholly-owned subsidiary of Bayer AG

headquartered in Research Triangle Park, North Carolina, and is a crop science company that sells

Crop Inputs in the United States.

       25.     Bayer CropScience Inc. and Bayer CropScience LP both operate as part of the

Bayer Group’s Crop Science division. Defendants Bayer CropScience Inc. and Bayer CropScience

LP are collectively referred to as “Bayer.”

       26.     Defendant Corteva Inc. is a domestic corporation headquartered in Wilmington,

Delaware, that develops, manufactures, and sells Crop Inputs in the United States.

       27.     Defendant BASF Corporation (“BASF”) is headquartered in Florham Park, New

Jersey, and is the principal U.S.-based operating entity and largest subsidiary of BASF SE, a

multinational pharmaceutical, seed, and chemical company. BASF develops, manufactures, and

sells Crop Inputs in the United States.

       28.     Defendant Syngenta Corporation is the main U.S.-based operating subsidiary of

Syngenta AG, and is headquartered in Wilmington, Delaware. Syngenta develops, manufactures,

and sells Crop Inputs in the United States.




                                                6
         CASE
         Case MDL
              0:21-cv-00685-PJS-TNL
                  No. 2993 Document Doc.
                                    35-1 1 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page107 of
                                                                    of 106
                                                                       103




Wholesaler Defendants

       29.     Defendant Cargill, Inc. is a domestic corporation headquartered in Minnetonka,

Minnesota. Cargill owns and operates a wholesaler AgResource Division, which distributes Crop

Inputs to Cargill’s retail network and to retailers. Cargill’s AgResource Division maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta entitling it to purchase and distribute

branded Crop Inputs and entitling it to special rebates.

       30.     Defendant Winfield Solutions, LLC (“Winfield United”) is a domestic corporation

headquartered in Arden Hills, Minnesota and incorporated in Delaware. Winfield United is a Crop

Inputs wholesaler. It maintains contracts with each of Bayer, Corteva, BASF, and Syngenta

authorizing it to purchase and distribute branded Crop Inputs and entitling it to special rebates.

Winfield United is also a major Crop Inputs retailer that operates as a cooperative owned by its

members, which are 650 Crop Inputs retail businesses operating 2,800 retail locations throughout

the United States and parts of Canada.

       31.     Defendant Univar Solutions, Inc. (“Univar”) is a Crop Inputs wholesaler. Univar

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute branded Crop Inputs and entitling it to special rebates. Univar Solutions, Inc. is a

domestic corporation headquartered in Illinois and incorporated in Delaware.

Retailer Defendants

       32.     Defendant CHS Inc. (“CHS”) is one of the largest Crop Inputs wholesalers in the

United States. Like many large wholesalers, it also operates retail networks bearing the CHS brand

around the country that sell Crop Inputs from brick and mortar stores. CHS Inc. is incorporated

and headquartered in the state of Minnesota.

       33.     CHS and the retail networks it operates maintain contracts with each of Bayer,




                                                 7
          CASE
          Case MDL
               0:21-cv-00685-PJS-TNL
                   No. 2993 Document Doc.
                                     35-1 1 Filed
                                             Filed03/11/21
                                                   03/11/21 Page
                                                             Page118 of
                                                                     of 106
                                                                        103




Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and entitling

it to special rebates.

        34.     Defendant Nutrien Ag Solutions, Inc. is both a Crop Inputs wholesaler and the

largest Crop Inputs retailer in the United States. It sells Crop Inputs to farmers throughout the

country and maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it

to purchase and distribute Crop Inputs and entitling it to special rebates. Nutrien Ag Solutions, Inc.

is incorporated in Delaware and has its principal place of business in Colorado.

        35.     Defendant GROWMARK, Inc. d/b/a Farm Supply or FS, is a large Crop Inputs

retailer headquartered in Illinois, with brick and mortar locations throughout the Midwestern

United States. Growmark is incorporated in Delaware. Growmark maintains contracts with each

of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs, and

entitling it to special rebates.

        36.     Defendant Tenkoz Inc. is one of the largest Crop Inputs retailers in the United

States. Tenkoz purchases and sells 25% of all crop protection chemicals sold in the United States

annually through 550 retail locations and 70 wholesale locations around the country. Tenkoz is

incorporated and headquartered in Georgia. Tenkoz maintains contracts with each of Bayer,

Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and entitling

it to special rebates.

        37.     Defendant Simplot AB Retail Sub, Inc. f/k/a Pinnacle Agriculture Distribution, Inc.

is a large Crop Inputs wholesaler and retailer that operates 135 retail locations across 27 states.

Simplot is headquartered and incorporated in Mississippi. Simplot maintains contracts with each

of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and distribute Crop Inputs and

entitling it to special rebates.




                                                  8
         CASE
         Case MDL
              0:21-cv-00685-PJS-TNL
                  No. 2993 Document Doc.
                                    35-1 1 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page129 of
                                                                    of 106
                                                                       103




       38.     Defendant Federated Co-operatives Ltd. is a large Crop Inputs retailer. It maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs and entitling it to special rebates. Federated is under investigation by the

Canadian Competition Bureau for engaging in coordinated anticompetitive practices designed to

exclude competition in the Crop Inputs market.

                             III.    JURISDICTION AND VENUE

       39.     Plaintiffs bring this action on behalf of the Classes under 18 U.S.C. § 1962(c) (the

Racketeer Influenced and Corrupt Organizations Act (Civil RICO)) to recover actual and

compensatory damages as well as three times actual damages, costs, and reasonable attorneys’ fees

pursuant to 18 U.S.C. § 1964(a) and (c). Plaintiffs also bring this action under Section 16 of the

Clayton Act (15 U.S.C. § 26) to secure injunctive relief against Defendants for violating Section

1 of the Sherman Act (15 U.S.C. § 1), and to recover actual and compensatory damages, treble

damages, interest, costs, and attorneys’ fees for the injury caused by Defendants’ conduct.

Plaintiffs also assert state law class claims on behalf of the Classes to recover actual and/or

compensatory damages, double and treble damages as permitted, pre- and post-judgment interest,

costs, and attorneys’ fees for the injury caused by Defendants’ conduct.

       40.     This Court has subject matter jurisdiction under 18 U.S.C. § 1964(c), 28 U.S.C. §§

1331, 1337, and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26. This Court also

has jurisdiction over the subject matter of this action pursuant to 28 U.S.C. §§ 1332(d) and 1367,

in that: (i) this is a class action in which the matter or controversy exceeds the sum of $5,000,000,

exclusive of interest and costs, and in which some members of the proposed Classes are citizens

of a state different from some defendants; and (ii) Plaintiffs’ state law claims form part of the same

case or controversy as their federal claims under Article III of the United States Constitution.




                                                  9
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page13
                                                                 10ofof106
                                                                        103




        41.     Venue is proper in this Court pursuant to Sections 4, 12, and 16 of the Clayton Act,

15 U.S.C. § 15(a), and 28 U.S.C. § 1391(b), (c) and (d), because one or more Defendants resided

or transacted business in this District, is licensed to do business or is doing business in this District,

and because a substantial portion of the affected interstate commerce described herein was carried

out in this District.

        42.     This Court has personal jurisdiction over each Defendant because, inter alia, each

Defendant: (a) transacted business throughout the United States, including in this District; (b)

manufactured, shipped, sold, and/or delivered substantial quantities of Crop Inputs throughout the

United States, including this District; (c) had substantial contacts with the United States, including

this District; and/or engaged (d) in an antitrust conspiracy that was directed at and had a direct,

foreseeable, and intended effect of causing injury to the business or property of persons residing

in, located in, or doing business throughout the United States, including this District.

        43.     The activities of Defendants and all co-conspirators, as described herein, were

within the flow of, were intended to, and did have direct, substantial, and reasonably foreseeable

effects on the foreign and interstate commerce of the United States.

                                IV.     TRADE AND COMMERCE

        44.     During the Class Period, each Defendant sold Crop Inputs in the United States in a

continuous and uninterrupted flow of interstate commerce and foreign commerce, including

through and into this judicial District.

        45.     During the Class Period, Defendants collectively controlled a majority of the

market for Crop Inputs in the United States.

        46.     Defendants’ business activities substantially affected interstate trade and commerce

in the United States and caused injury in the United States.




                                                   10
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page14
                                                                 11ofof106
                                                                        103




                                    V.       RELEVANT MARKETS

        47.      The relevant market for this action involves Crop Inputs in the United States,

including the manufacture of Crop Inputs, the wholesale market for Crop Inputs, and the retail

sales market for Crop Inputs.

        48.      The Relevant geographic market is the United States.

                                  VI.      FACTUAL ALLEGATIONS

        49.      Farmers in the United States are experiencing drastically increasing operating

expenses while revenue and profits from their crop yields remain stagnant. For example, between

1995 and 2011, the cost of growing soybeans and corn tripled while yields for those same crops

rose by only 18.9% and 29.7%, respectively.

        50.      This trend has continued in recent years. One study found that seed, fertilizer, and

pesticide costs were 32% of crop revenue between 1990 and 2006, increased to 36% of revenue

between 2006 and 2015, but soared to 48% of crop revenue in 2015.

        51.      In a 2018 survey, 80% of farmers reported that their costs had only continued to

increase. As a result, farmers cannot pay their outstanding operating debts—estimated at well over

$400 billion in 2019—and the rate of farm bankruptcies has accelerated, with declared farm

bankruptcies increasing by 24% from 2018 to 2019, the biggest yearly increase since the Great

Recession.

        52.      The rate of cost increases of Crop Inputs was not caused by a rise in demand

resulting from an increase in the amount of farmland or the number of farms, which has actually

decreased during the Class Period. 1 Instead, the increases are a result of unjustifiably inflated,


1
 See, e.g., U.S. Dept. of Ag. webpage “Farming and Farm Income” from https://www.ers.usda.gov/data-products/ag-
and-food-statistics-charting-the-essentials/farming-and-farm-income/ (last visited March 1, 2021) and American
Farmland Trust webpage “New Census of Agriculture Shows Decline in Number of America’s Farms, Farmers, and
Farmland”      from      https://farmland.org/new-census-of-agriculture-shows-decline-in-number-of-americas-farms-


                                                       11
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page15
                                                                 12ofof106
                                                                        103




supracompetitive prices due to Defendants’ anticompetitive conduct, including the Defendants’

group boycott of online sales platforms such as FBN and AgVend.

        53.      The market for Crop Inputs is structured to be secretive and opaque to obscure

pricing data and product information that farmers need to make informed purchasing decisions

about Crop Inputs. Because farmers lack the objective information and data needed to evaluate

their purchases, farmers are forced to pay higher prices for Crop Inputs than they would in a

competitive market. On top of this, farmers are unable to buy Crop Inputs without paying for the

unnecessary overhead of brick-and-mortar retailers such as that provided by the Wholesaler and

Retailer Defendants.

        54.      The Manufacturer Defendants, who develop and produce between 75% to 90% of

the most popular name brand Crop Inputs, guard their product prices from consumers. The

Manufacturer Defendants allow their products to be sold only by wholesalers, including the

Wholesaler Defendants; retailers owned or operated by the manufacturer; and licensed “authorized

retailers,” such as the Retailer Defendants.

        55.      The contracts granting “authorized retailer” licenses contain confidentiality

provisions that prohibit authorized retailers from disclosing the manufacturers’ prices or any

incentives, rebates, or commissions offered by the manufacturers to the authorized retailers.

        56.      Manufacturers also engage in the practice of “seed relabeling,” which repackages

seeds that are already on the market under a new brand name so that they can be sold at a higher

price. This practice takes further advantage of farmers’ lack of access to objective performance

and pricing data, and can cause farmers to overpay for seed that could have been purchased for

less from a different brand and/or to have less genetic diversity in seeds across their farms than



farmers-and-farmland/ (last visited March 1, 2021).


                                                      12
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page16
                                                                13ofof106
                                                                       103




they anticipated.

       57.     At the retail level, pricing is similarly opaque and obscured. Wholesalers’ contracts

with authorized retailers contain confidentiality provisions, prohibiting retailers from disclosing

the price paid to the wholesaler for Crop Inputs or the price at which retailers sell those exact same

Crop Inputs to other farmers. In addition, retailers sell Crop Inputs bundled together with related

services, such as spraying or applying chemicals, to make it more difficult for farmers to ascertain

the cost of any individual Crop Inputs or bundled service.

       58.     The first online sales platforms for Crop Inputs launched in 2014, with the goal of

modernizing the market, increasing price transparency, lowering prices, and providing farmers

access to Crop Inputs directly from the Manufacturer Defendants. These online marketplaces were

designed to avoid the existing opaque and inefficient distribution system established and

maintained by Wholesaler and Retailer Defendants.

       59.     Initially, online Crop Inputs sales platforms were successful. For example, more

than 12,000 farmers signed up for FBN’s service that provided objective performance data on Crop

Inputs, and 6,000 farmers signed up for FBN’s electronic sales platform.

       60.     Wholesaler and Retailer Defendants recognized the threat posed by these online

sales platforms to their market position and profit margins. A report published by CoBank, a

cooperative partly owned by Crop Inputs retailers and a major lender to grain cooperatives,

explained that price transparency would enable farmers to negotiate with Crop Inputs retailers and

decrease the Wholesaler and Retailer Defendants’ profit margins:

       Despite relatively low sales, e-commerce companies pose a threat to brick-and-
       mortar ag retailers in two ways. First, any new competitor will erode sales and
       margins to some degree and second, e-commerce sites increase transparency for
       product prices.

       61.     These online sales platforms would provide farmers with several sources of easily-



                                                 13
          CASE
           Case 0:21-cv-00685-PJS-TNL
                MDL No. 2993 DocumentDoc.
                                      35-11 Filed
                                             Filed03/11/21
                                                   03/11/21 Page
                                                             Page17
                                                                  14ofof106
                                                                         103




accessed product price information. Farmers could then leverage that information in negotiations

with local brick-and-mortar retailers. Traditional ag retailers that bundle products and services

together into a single price would lose customers to e-commerce sites that allowed customers to

purchase only the product. The e-commerce channel allows cost-sensitive farmers to eliminate

unwanted service costs like custom application and product warranties.

          62.   Defendants recognized the threat imposed by these online sales’ platforms and took

steps to eliminate that threat.

          63.   In 2016, Defendant Bayer formed an internal task force to study the long-term

competitive impact of FBN’s online platform.

          64.   Defendant CHS, upon learning of FBN’s online buying platform launch in 2016,

sent a letter to farmers discouraging them from using FBN by falsely claiming that although FBN

would be able to offer the same products at lower costs, “FBN just does it with little overhead and

without returning any profits to you the farmer, while lining the pockets of investors and big data

companies like Google.”

          65.   The Retailer Defendants and the Wholesaler Defendants knew that retaining their

market positions and profit margins depended on excluding online sales platforms from the market,

so they conspired to eliminate the platforms’ product supply. To do so, the Retailer and Wholesaler

Defendants pressured the Manufacturer Defendants—who rely on the Wholesaler and Retailer

Defendants to recommend and sell their products to farmers—to cut off FBN’s supply of Crop

Inputs.

          66.   The Manufacturer Defendants complied with the demands of the Wholesaler and

Retailer Defendants to cut off FBN’s supply, and Defendants initiated a joint boycott of online

sales platforms, including FBN. When FBN attempted to purchase Crop Inputs from the




                                                14
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page18
                                                                 15ofof106
                                                                        103




Manufacturer and Wholesaler Defendants, they all refused and offered only pretextual excuses for

their refusal.

        67.      For example, when Syngenta’s Head of Crop Protection Sales in the United States

found out that a small number of branded Crop Inputs had been sold on online platforms in

violation of Defendants’ boycott, he falsely claimed that online platforms would deliver counterfeit

products and that, “[w]hen online entities acquire products from sources other than authorized

dealers or contracted distributors, you’d better question and be concerned about the quality.”

        68.      To ensure the success of Defendants’ boycott, Defendants imposed strict penalties

on retailers who failed to comply with the boycott. For example, Syngenta initiated an audit of its

authorized retailers after learning that some retailers had sold Crop Inputs product to FBN despite

the boycott in order to identify and punish the retailers who made those sales to FBN.

        69.      Defendants Bayer, BASF, and Corteva inserted mandatory language into their form

contracts with authorized retailers that permitted audits of authorized retailers’ books and records

and on-site inspections at any time. Defendants Bayer, BASF, and Corteva used these contractual

provisions to ensure that online sales platforms could not purchase branded Crop Inputs from an

authorized retailer.

        70.      Defendants also utilized trade associations in their attack on online sales platforms.

CropLife America (“CropLife”) is a trade association made up of major Crop Inputs

manufacturers, wholesalers, and retailers, and serves as an ideal vehicle for collusion. CropLife

America’s board of directors is chaired by an executive from one of the Manufacturer Defendants,

currently Paul Rea from BASF and previously Suzanne Wasson from Corteva. For the 2016-19

term, CropLife America’s board of directors included executives from Defendants Bayer, CHS,

Growmark, Tenkoz, and Simplot. There is not a single representative for farmers or farmer groups




                                                  15
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page19
                                                                16ofof106
                                                                       103




on CropLife America’s board of directors, despite CropLife America’s mission to “help ensure

growers and consumers have the technologies they need to protect crops, communities, and

ecosystems from the threat of pests, weeds, and diseases in an environmentally sustainable way.”

       71.     CropLife America’s trade publication, “CropLife Magazine,” repeated the concerns

expressed by CoBank about the alleged threat posed by online Crop Inputs sales platforms to Crop

Inputs retailers’ business. CropLife Magazine stated it was “concerned that the retailer could be

disintermediated—i.e., that electronic platforms would ‘cut out the middle man’—allowing

growers to find product conveniently and at a lower market price,” and decried the “devil known

as ‘price transparency,’” stating that “[g]rowers were not really as interested in buying and selling

and storing product as they were in printing price lists off the Internet and waving them in their

retailer’s faces. Already low margins were about to race to the bottom.”

       72.     CropLife’s PACE Advisory Council—a committee composed of the “heads of

major ag retailers, market suppliers, equipment makers, and other agricultural analysts”—clearly

identified the threat posed by online sales platforms to retailers and wholesalers at its 2017 annual

meeting. CropLife’s coverage of the event reported that “three letters . . . continually cropped up

no matter what the topic of conversation happened to be – FBN (Farmers Business Network). To

say that all things related to FBN and its business practices dominated much of the day-long event

would be a gross understatement. Several members of the PACE Council described how FBN had

negatively affected their business during 2017 by cutting into their already slim margins on various

products.”

       73.     The impact of Defendants’ boycott extended past branded product to generic

products (i.e., Crop Inputs sold by non-Defendant manufacturers after the Manufacturer

Defendants’ patents expire). In a 2018 Forbes article, the CEO of a generic chemical products




                                                 16
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page20
                                                                 17ofof106
                                                                        103




company stated it was wary of supplying FBN because it could anger existing sales channels, and

that “[i]n an ideal world, if I could flip the switch and sell to these guys, I would do it in a

heartbeat.” 2

        74.      During the class period, FBN also purchased Yorkton Distributors (“Yorkton”), a

Canada-based retailer with longstanding supply agreements with Defendants Bayer, Syngenta,

BASF, Corteva, and Winfield. Those agreements provided FBN with inventory of Crop Inputs to

sell to farmers. However, the Wholesaler and Retailer Defendants threatened to retaliate against

the Manufacturer Defendants if they honored the agreements. As a result, the Manufacturer

Defendants agreed to boycott Yorkton and abruptly canceled their longstanding supply contracts

within a few months of FBN’s March 2018 acquisition of Yorkton.

        75.      After FBN purchased Yorkton, in an email dated April 6, 2018, Defendant Univar

stated that it had informed FBN that Univar would cease to conduct business with FBN after July

31, 2018, and stated: “FBN is a data company that wants to collect and aggregate data to eventually

sell for a profit to companies that will use the data to make farmers grow us food for nothing. If

anyone thinks socialism is going to feed the world just call Russia first and see how that worked

out.” The Univar email also criticized FBN’s model of transparency, stating that “[m]argin

compression is not the way to a brighter future and that is all FBN is currently offering.”

        76.      FBN co-founder Charles Baron stated that the response by the Canadian industry

after its purchase of Yorkton was similar to the United States’ industry response when FBN first

launched in 2014, and that “[t]hese actions caused serious harm and really blocked FBN from

being able to provide and fulfill a lot of the basic services we provide growers.” He also noted


2
  Amy Feldman, “This Scrappy Startup Wants to Save Family Farms. But Big Ag is Fighting Back,” Forbes (2018)
from                https://www.forbes.com/sites/amyfeldman/2018/06/19/farming-ag-agriculture-farmers-business-
network/?sh=6ee91ddc6312 (last visited March 1, 2021). The CEO of the generic-chemicals maker would agree to
speak only on the condition that he remain anonymous.


                                                      17
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page21
                                                                 18ofof106
                                                                        103




that FBN “faced an extreme amount of resistance from the industry at being able to bring what

should be very basic services to growers.” 3

        77.      Defendants’ boycott of FBN was successful and caused FBN to begin developing

its own Crop Inputs to sell on its online marketplace.

        78.      Defendants’ boycott also applied to AgVend, and AgVend ultimately shut down its

online sales platform and now establishes web-based storefronts for traditional brick- and-mortar

retailers.

        79.      As a result of the Defendants’ coordinated boycott, farmers are and have been

deprived of the opportunity to purchase Crop Inputs at transparent, competitive prices from online

platforms. Instead, farmers are forced to continue paying artificially-inflated prices for Crop Inputs

purchased from local retailers subject to Defendants’ confidentiality requirements and seed

relabeling practices.

        80.      The Canadian Competition Bureau (“CCB”) launched an investigation into

Defendants for collusion under Section 10 of the Competition Act Canada (R.S.C., 1985, c. C-34).

The CCB inquiry is focused on the conduct of Federated Co-operatives Limited, Cargill Limited,

Winfield United Canada ULC, Univar Canada Ltd., BASF Canada Inc., Corteva Inc. and/or its

affiliates, and Bayer CropScience Inc. and its wholly-owned subsidiary Monsanto Canada ULC in

the seed and crop protection markets, and whether those entities engaged in practices reviewable

under Part VIII of the Competition Act Canada.

        81.      On February 11, 2020, a Canadian federal court granted in full ex parte applications

made by Canada’s Commissioner of Competition for the production of records against Cargill



3
 Jacob Bunge, “Canadian Antitrust Officials Probe Farm Giants,” The Wallstreet Journal (2020) from
https://www.wsj.com/articles/canadian-antitrust-officials-probe-farm-giants-11580990400/ (last visited March 1,
2021)


                                                      18
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page22
                                                                19ofof106
                                                                       103




Limited, Winfield United Canada ULC, Univar Canada Limited, BASF Canada Inc., Bayer

CropScience Inc. and its wholly-owned subsidiaries Monsanto Canada ULC and Production

Agriscience Canada Company, Pioneer Hi-Bred Canada Company and Dow Agrisciences Canada

Inc. relating to those practices. Over Defendants’ objection, the Canadian federal court found

sufficient evidence to require Defendants to produce records concerning their coordinated

anticompetitive conduct in the United States as well.

       82.     Representatives of Defendants Bayer, Corteva, BASF, Univar and Cargill have said

they intend to cooperate with the CCB’s investigation.

       83.     The United States Federal Trade Commission (“FTC”) is also investigating

potential anticompetitive conduct in the Crop Inputs market. At least one defendant, Corteva has

received a subpoena from the FTC. On May 26, 2020, the FTC issued a subpoena to Defendant

Corteva, directing it to submit documents pertaining to potential anticompetitive conduct with

respect to Crop Inputs. Corteva confirmed in a 10-Q filing that the FTC’s subpoena required it “to

submit documents pertaining to its crop protection products generally, as well as business plans,

rebate programs, offers, pricing and marketing materials specifically related to its acetochlor,

oxamyl and rimsulfuron and other related products in order to determine whether Corteva engaged

in unfair methods of competition through anticompetitive conduct.”

       84.     Defendants’ anticompetitive conduct has had at least the following effects:

               a.     Price competition has been restrained or eliminated with respect to Crop
                      Inputs;

               b.     The prices of Crop Inputs have been fixed, raised, stabilized, or maintained
                      at artificially inflated levels;

               c.     Purchasers of Crop Inputs have been deprived of free and open competition;
                      and

               d.     Purchasers of Crop Inputs, including Plaintiffs, paid artificially inflated
                      prices.


                                               19
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page23
                                                                20ofof106
                                                                       103




       85.     During and throughout the Class Period, Plaintiff and Class members purchased

Crop Inputs in the United States, for their own use and not for resale, that were manufactured or

sold by Defendants.

       86.     It is well recognized that in a multi-level chain of distribution, such as exists here,

an overcharge is felt throughout the chain of distribution. As noted antitrust scholar Professor

Herbert Hovenkamp stated in his treatise, Federal Antitrust Policy, The Law of Competition and

Its Practice 564 (1994):

   A monopoly overcharge at the top of a distribution chain generally results in higher
   prices at every level below. For example, if production of aluminum is monopolized or
   cartelized, fabricators of aluminum cookware will pay higher prices for aluminum. In
   most cases they will absorb part of these increased costs themselves and pass part along
   to cookware wholesalers. The wholesalers will charge higher prices to the retail stores,
   and the stores will do it once again to retail consumers. Every person at every stage in
   the chain likely will be poorer as a result of the monopoly price at the top.

   Theoretically, one can calculate the percentage of any overcharge that a firm at one
   distributional level will pass on to those at the next level.

Similarly, Professor Jeffrey K. MacKie-Mason has stated, it is “well known in economic theory

and practice, (that) at least some of the overcharge will be passed on by distributors and end

consumers.”

       87.     The purpose of the Defendants’ conspiratorial and unlawful conduct was to fix,

raise, stabilize, and/or maintain the price of Crop Inputs.

       88.     As a direct and proximate result of the alleged violations of antitrust laws, Plaintiffs

and Class members have sustained injury to their business or property, having paid higher prices

for Crop Inputs than they would have paid in the absence of Defendants’ illegal contract,

combination, or conspiracy, and, as a result, have suffered damages in an amount presently

undetermined. This is an antitrust injury of the type that the antitrust laws were intended to punish

and prevent.



                                                 20
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page24
                                                                21ofof106
                                                                       103




       89.     Further, for Plaintiffs’ RICO claims, Defendants’ concerted action was made

possible through ample formal and informal means.

       90.     Defendants’ scheme required them to work together to block new, electronic

platforms from accessing Crop Inputs; thereby, trapping farmers into higher-priced purchases in

the inefficient and opaque Crop Inputs market.

       91.     Defendants could not have individually performed such a scheme to defraud. Given

the structure of the Crop Inputs industry with the necessary relationships between the

Manufacturer, Wholesaler, and Retailer Defendants, an effective boycott of new electronic

platforms would not have been feasible or possible absent actual coordination and cooperation

among Defendants. The scheme was strengthened by the fact that the Defendants used their status

as leaders in the agricultural community to lull consumers into believing their misrepresentations

about FBN’s business model and the Defendants’ decision not to sell to FBN.

       92.     Defendants have multiple networks for communications between themselves

through which they formed and maintained their Crop Market Manipulation Enterprise, including

trade association participation. Through their trade industry associations, Defendants pushed their

false narratives about FBN. And as stated above, Defendants refused to sell to FBN.

       93.     One such partner for coordination is CropLife America, a trade association that

represents companies that develop, register, and sell pesticide in the United States. Only

manufacturers and distributors of Crop Inputs are eligible for full membership in CropLife

America.

       94.     CropLife’s Board of Directors meets annually to discuss developments in the Crop

Inputs market and has specifically discussed the entry of electronic platforms. CropLife is funded

by its members and reported historic high funding levels over the last decade to defend the industry.




                                                 21
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page25
                                                                22ofof106
                                                                       103




       95.     CropLife’s Board of Directors is always chaired by an executive from one of the

Manufacturer Defendants—currently BASF’s Paul Rea, who was preceded by Corteva’s Suzanne

Wasson. For the 2016 to 2019 term, CropLife’s Board of Directors also included executives from

Defendants Bayer, Growmark, Tenkoz, and Simplot. The current board also includes an executive

from Winfield’s parent company, Land O’Lakes. The Board of Directors exclusively comprises

representatives from large Crop Inputs manufacturers, distributors, and retailers, making it an ideal

vehicle for collusion.

       96.     Defendants regularly use CropLife American as a conduit for their responses to

concerns about anti-competitive effects of the consolidation and opacity of the Crop Inputs

manufacturing and distribution markets. For example, CropLife American opposed Senator

Elizabeth Warren’s efforts to investigate recent mergers involving Defendants Bayer, Corteva and

Syngenta. Similarly, when the Ninth Circuit concluded that EPA’s registrations of certain

Manufacturer Defendants’ dicamba pesticide products did not adequately consider the products’

anti-competitive effects, CropLife America wrote on behalf of its member companies, including

Defendants, in support of the EPA decision.

       97.     Trade Association conferences are another vehicle for collusion among Defendants.

For example, the Agricultural Retailers Association (“ARA”) hosts an annual in-person industry

conference every year, which is attended by representatives from all major Crop Inputs retailers,

as well as representatives from each Defendant. These industry conferences provide ample

opportunity for Defendants to not only agree among themselves how to block electronic platforms

from emerging, but also to coordinate with the other levels of the distribution chain. In fact, as

noted above, the threat posed by FBN was the primary discussion topic at the PACE Advisory

Council’s 2017 annual meeting. Over the last decade, CropLife America has reported that they




                                                 22
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page26
                                                                 23ofof106
                                                                        103




have improved cooperation and camaraderie with the Agricultural Retailers Association.

        98.      Media reporting has also confirmed that major farmer retailers and wholesalers

have circulated letters and emails urging farmers and manufacturers to avoid FBN. 4

        99.      Initial documents obtained by the Canadian Competition Bureau show that these

same market players shared strategies on how to block FBN in Canada and pretextual justifications

for their actions. For example, one Univar executive sent his team talking points to justify its

decision to boycott FBN and encouraged them to share the message with retailers. The executive

also shared the talking points with its manufacturer suppliers. The executive noted that he has

already talked to manufacturer suppliers about FBN and whether to sell to them during the week

of April 2, 2018.

        100.     It is not surprising that Defendants’ response to the FBN’s market threat was to

engage in illicit and anticompetitive behavior. Several Defendants are antitrust recidivists.

Competition experts have noted that past experience with participating in cartels enables

companies to spot opportunities to profitably engage in anticompetitive conduct while evading

detection. Competition Policy International maintains a list of the “fifty-two leading recidivists,”

in which BASF and Bayer are among the top five antitrust recidivists, and Corteva also appears

on the list.

        101.     Given the structure of the Crop Inputs industry with the necessary and significant

relationships between manufacturers, wholesalers, and retailers, an effective boycott of electronic

platforms would not have been feasible absent actual coordination and cooperation among

Defendants. The boycott could only work if each Manufacturer Defendant agreed to the plan;



4
 Jacob Bunge, “Tech Startup, Trying to Be Amazon for Farms, Runs into Ag Giants,” The Wall Street Journal (Aug.
30,    2020),    https://www.wsj.com/articles/tech-startup-trying-to-be-amazon-for-farms-runs-   into-ag-giants-
11598811850 (last visited March 1, 2021).


                                                      23
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page27
                                                                24ofof106
                                                                       103




otherwise, a Manufacturer Defendant that broke from the boycott could have established itself as

the primary supplier to electronic platforms and grown its customer base by opening new

distribution channels for its Crop Inputs, taking market share from its rival manufacturers.

       102.    For these reasons, absent an agreement among them, Defendants’ actions were

against their independent economic self-interest. For any one or more of the Defendants to provide

Crop Inputs to electronic platforms presented a significant business opportunity because those

platforms: (1) represented well-financed customers ready to purchase Crop Inputs in bulk quantity

from a Manufacturer or Wholesaler Defendant; (2) would simplify the distribution channel and

permit Manufacturer Defendants to retain more profit by reducing or eliminating the need for

transport costs, rebates, and incentive programs to wholesalers and retailers; and (3) presented an

opportunity for an individual Manufacturer Defendant to increase profits by growing its market

share through sales to farmers nationwide, not merely where its authorized retailers were located

enjoyed the largest market share within a specific geographic area.

                                   VII.   CLASS ALLEGATIONS

       103.    Plaintiffs bring this action on behalf of themselves, and as a class action under the

Federal Rules of Civil Procedure, Rule 23(a) and (b)(2) seeking equitable and injunctive relief on

behalf of the following classes:

              a.     All persons or entities residing in the United States that, during the Class
       Period, purchased from a Defendant a Crop Input manufactured by a Manufacturer
       Defendant;

              b.     All persons or entities residing in the United States that, during the Class
       Period, purchased from a retailer other than a Retailer Defendant a Crop Input
       manufactured by a Manufacturer Defendant.

       104.    Specifically excluded from the Classes are the following: purchasers of Crop Inputs

for resale; Defendants; the officers, directors, or employees of any Defendant; any entity in which

any Defendant has a controlling interest; and any affiliate, legal representative, heir or assign of


                                                24
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page28
                                                                25ofof106
                                                                       103




any Defendant; any federal, state governmental entities; any judicial officer presiding over this

action and the members of his/her immediate family and judicial staff; any juror assigned to this

action; and any co-conspirator identified in this action.

       105.    Numerosity. Because such information is in the exclusive control of Defendants,

Plaintiffs do not know the exact number of the Class members. Due to the nature of the trade and

commerce involved, Plaintiffs believe that there are thousands, if not tens of thousands, of

members in the Classes and that they are sufficiently numerous and geographically dispersed

throughout the United States so that joinder of all Class members would be impracticable. Class

treatment is the superior method for fairly and efficiently adjudicating this controversy.

       106.    Class Identity. The above-defined Classes are readily identifiable and are ones for

which records should exist.

       107.    Typicality. Plaintiffs’ claims are typical of other class members’ claims because

they were injured through Defendants’ uniform misconduct and paid supracompetitive prices for

Crop Inputs. Accordingly, by proving their own claims, Plaintiffs will necessarily prove the other

class members’ claims.

       108.    Common Questions Predominate. Common legal and factual questions exist as

to all Class members. This is particularly true given the nature of Defendants’ unlawful

anticompetitive conduct, which was generally applicable to the Classes as a whole. These

questions include but are not limited to the following:

       a.      Whether Defendants engaged in a scheme to defraud by intentionally blocking

               electronic platforms, including FBN, from access to Crop Inputs by agreeing not to

               sell products to them and misrepresenting the reasons for that decision;

       b.      Whether Defendants engaged in a combination or conspiracy amongst themselves




                                                 25
 CASE
  Case 0:21-cv-00685-PJS-TNL
       MDL No. 2993 DocumentDoc.
                             35-11 Filed
                                    Filed03/11/21
                                          03/11/21 Page
                                                    Page29
                                                         26ofof106
                                                                103




      to fix, raise, maintain, and/or stabilize the prices of Crop Inputs in the United States;

c.    Whether Defendants formed an enterprise (the “Crop Input Market Manipulation

      Enterprise”) within the meaning of RICO;

d.    Whether Defendants engaged in a pattern of racketeering to defraud purchasers of

      Crop Inputs through blocking electronic platforms, including FBN, from access to

      Crop Inputs by agreeing not to sell products to them and misrepresenting the

      reasons for that decision;

e.    The identity of additional participants in the alleged combinations and conspiracy,

      if any;

f.    The duration of the alleged combination or conspiracy and nature of the acts carried

      out by Defendants in furtherance of the combination or conspiracy;

g.    Whether the alleged combination or conspiracy violated Section 1 of the Sherman

      Act;

h.    Whether the alleged combination or conspiracy had the effect of artificially

      inflating the price of Crop Inputs sold in the United States during the Class Period;

i.    Whether the alleged conspiracy violated state antitrust, unfair competition, and/or

      consumer protection laws;

j.    Whether the Defendants unjustly enriched themselves to the detriment of the

      Plaintiffs and Class members, thereby entitling Plaintiffs and Class members to

      disgorgement of all benefits derived by Defendants;

k.    Whether Defendants’ conduct caused injury to the Class members;

l.    Whether Defendants took actions to conceal their unlawful conspiracy;

m.    The appropriate injunctive and related equitable relief; and




                                         26
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page30
                                                                 27ofof106
                                                                        103




        n.     The appropriate measure and amount of damages to which Plaintiffs and other

               Class members are entitled.

        109.   Adequacy. Plaintiffs can and will fairly and adequately represent and protect the

class members’ interests and have no interests that conflict with or are antagonistic to those of the

classes. Moreover, Plaintiffs’ attorneys are experienced and competent in antitrust and class action

litigation.

        110.   Superiority. Class action treatment is the superior procedural vehicle for the fair

and efficient adjudication of the claims asserted because: among other things, such treatment will

permit a large number of similarly situated persons to prosecute their common claims in a single

forum simultaneously, efficiently and without the unnecessary duplication of evidence, effort and

expense that numerous individual actions would engender. The benefits of proceeding through the

class mechanism, including providing injured persons or entities with a method for obtaining

redress for claims that it might not be practicable to pursue individually, substantially outweigh

any difficulties that may arise in management of this class action.

        111.   The prosecution of separate actions by individual Class members would create the

risk of inconsistent or varying adjudications, establishing incompatible standards of conduct for

Defendants.

        112.   Defendants have acted on grounds generally applicable to the Classes, thereby

making final injunctive relief appropriate with respect to the Classes as a whole.

      VIII. STATUTES OF LIMITATIONS DO NOT BAR PLAINTIFFS’ CLAIMS

        113.   Any applicable statute of limitations for Plaintiffs and the Classes has been tolled

and/or Defendants are equitably estopped from asserting a statute of limitations defense by reason

of Defendants’ concealment of the conspiracy.




                                                 27
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page31
                                                                28ofof106
                                                                       103




       114.    Group boycotts and other antitrust violations are inherently self-concealing.

       115.    Throughout the Class Period, Defendants and their co-conspirators engaged in

secret conspiracies that did not reveal facts that would put Plaintiffs or the Classes on inquiry

notice that there was a conspiracy to fix prices of Crop Inputs, and effectively and affirmatively

concealed their unlawful combination and conspiracy from Plaintiffs and the Classes.

       116.    Plaintiffs and Class members had neither actual nor constructive knowledge of the

facts constituting their claims for relief. Plaintiffs and Class members did not discover, nor could

have discovered through the exercise of reasonable diligence, the existence of the conspiracy

alleged herein until shortly before filing this Complaint, because of the deceptive practices and

secrecy employed by Defendants and their co- conspirators to conceal their combination.

       117.    As discussed above, the market for Crop Inputs is structured to maximize opacity

in order to deny farmers access to pricing data and product information that farmers need to make

informed decisions about Crop Inputs purchases. The Defendants use confidentiality provisions in

their contracts to restrict disclosure of the prices of Crop Inputs. Defendants also employ seed

relabeling and bundling in order to further prevent farmers, including Plaintiffs and the Classes,

from accessing pricing data and information about the Crop Inputs market.

       118.    Plaintiffs and the Classes did not have actual or constructive notice of the

conspiracy alleged herein until the Canadian Competition Bureau launched its inquiry and issued

subpoenas in February 2020, or until Defendant Corteva’s September 2020 disclosure that the FTC

had subpoenaed Corteva for documents “in order to determine whether Corteva engaged in unfair

methods of competition through anticompetitive conduct.”




                                                28
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page32
                                                                29ofof106
                                                                       103




                                 IX.    CLAIMS FOR RELIEF

                                           COUNT I
           Violation of The Racketeer Influenced and Corrupt Organizations Act
                       (Civil RICO) under 18 U.S.C. § 1962(c) and (d)
                      (on behalf of Plaintiffs and the Nationwide Class)

       119.    Plaintiffs incorporate and reallege each and every allegation in the preceding

paragraphs, as though fully set forth herein.

       120.    Plaintiffs bring Count I on behalf of the Class against all Defendants.

       121.    At all relevant times, Defendants have been “persons” under 18 U.S.C. § 1961(3).

       122.    Section 1962(c) makes it “unlawful for any person employed by or associated with

any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

pattern of racketeering activity.” 18 U.S.C. § 1962(c).

       123.    Section 1962(d) makes it unlawful for “any person to conspire to violate”, among

other provisions, Section 1962(c). See 18 U.S.C. § 1962(d).

       124.    From at least 2016, to the present, Defendants have worked to manipulate the Crop

Input market by blocking new online Crop Inputs sales platforms such as FBN’s access to Crop

Inputs by working together as an association-in-fact enterprise. These entities all participated

directly or indirectly in a scheme to block online Crop Inputs sales platforms from access to Crop

Inputs by agreeing not to sell products to these platforms, including FBN, and misrepresenting the

reasons for that decision (“Crop Input Market Manipulation Enterprise”). Through the Crop Inputs

Market Manipulation Enterprise, Defendants obtained illegal profits.

       125.    As a direct and proximate result of their fraudulent scheme and common course of

conduct, Defendants have illegally extracted billions of dollars from Plaintiffs and the Class. As

explained in detail below, the years-long misconduct of Defendants violated RICO Sections §



                                                 29
          CASE
           Case 0:21-cv-00685-PJS-TNL
                MDL No. 2993 DocumentDoc.
                                      35-11 Filed
                                             Filed03/11/21
                                                   03/11/21 Page
                                                             Page33
                                                                  30ofof106
                                                                         103




1962(c) and (d).

A.        The Enterprise

          126.   At all relevant times, Defendants operated as an association-in-fact enterprise,

which was formed for the purpose of engaging in a scheme to defraud to block new online Crop

Inputs sales platforms from access to Crop Inputs by agreeing not to sell products to these

platforms, including FBN, and misrepresenting the reasons for that decision.

          127.   The Crop Inputs Market Manipulation Enterprise consists of the following entities

and individuals:

          a.     The Manufacturer Defendants

          128.   Defendant Bayer CropScience Incorporated develops, manufactures, and sells Crop

Inputs in the United States.

          129.   Defendant Bayer CropScience LP is a crop science company that sells Crop Inputs

in the United States.

          130.   Bayer CropScience Incorporated and Bayer CropScience LP both operate as part

of the Bayer Group’s Crop Science division.

          131.   Defendant Bayer (formerly known as Monsanto) secretly formed a task force in

2016 to study the long-term competitive impact of FBN’s electronic platform. 5

          132.   Defendant Corteva Incorporated develops, manufactures, and sells Crop Inputs in

the United States.

          133.   Defendant BASF develops, manufactures, and sells Crop Inputs in the United

States.

          134.   Defendant Syngenta Corporation develops, manufactures, and sells Crop Inputs in


5
 Application Record, The Commissioner of Competition v. Bayer CropScience Inc. and Monsanto Canada ULC,
Court File No. T-159-20, pp. 13-14, 18 (Jan. 30, 2020).


                                                  30
           CASE
            Case 0:21-cv-00685-PJS-TNL
                 MDL No. 2993 DocumentDoc.
                                       35-11 Filed
                                              Filed03/11/21
                                                    03/11/21 Page
                                                              Page34
                                                                   31ofof106
                                                                          103




the United States.

       135.     Each of these Defendants is a “person” under 18 U.S.C. § 1961(3).

       136.     Each operated or managed the affairs of an enterprise, the Crop Input Market

Manipulation Enterprise, through a pattern of racketeering activity in violation of 18 U.S.C. §

1962(c).

       b.       The Wholesaler Defendants

       137.     Defendant Cargill, Incorporated owns and operates a wholesaler, AgResource

Division, which distributes Crop Inputs to Cargill’s retail network and to retailers. Cargill’s

AgResource Division maintains contracts with each of Bayer, Corteva, BASF, and Syngenta

entitling it to purchase and distribute branded Crop Inputs and entitling it to special rebates.

       138.     Defendant Winfield Solutions, LLC is a Crop Inputs wholesaler. It maintains

contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute branded Crop Inputs and entitling it to special rebates. Winfield is also a major Crop

Inputs retailer that operates as a cooperative owned by its members, which are 650 Crop Inputs

retail businesses operating 2,800 retail locations throughout the United States and parts of Canada.

       139.     Defendant Univar Solutions, Incorporated is a Crop Inputs wholesaler. Univar

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute branded Crop Inputs and entitling it to special rebates.

       140.     Each of the Defendants is a “person” under 18 U.S.C. § 1961(3).

       141.     Each operated or managed the affairs of an enterprise, the Crop Input Market

Manipulation Enterprise, through a pattern of racketeering activity in violation of 18 U.S.C. §

1962(c).

       c.       The Retailer Defendants




                                                 31
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page35
                                                                32ofof106
                                                                       103




       142.    Defendant CHS Inc. is one of the largest Crop Inputs wholesalers in the United

States. Like many large wholesalers, it also operates retail networks bearing the CHS brand around

the country that sell Crop Inputs from brick-and-mortar stores. CHS and the retail networks it

operates maintain contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to

purchase and distribute Crop Inputs and entitling it to special rebates.

       143.    Defendant Nutrien Ag Solutions, Inc. is both a Crop Inputs wholesaler and the

largest Crop Inputs retailer in the United States. It sells Crop Inputs to farmers throughout the

country and maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it

to purchase and distribute Crop Inputs and entitling it to special rebates.

       144.    Defendant GROWMARK, Incorporated, d/b/a Farm Supply or FS, is a large Crop

Inputs retailer with brick-and-mortar locations throughout the Midwestern United States.

Growmark maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it

to purchase and distribute Crop Inputs and entitling it to special rebates.

       145.    Defendant Simplot AB Retail Sub, Incorporated, f/k/a Pinnacle Agriculture

Distribution, Incorporated, is a large Crop Inputs wholesaler and retailer that operates 135 retail

locations across 27 states. Simplot maintains contracts with each of Bayer, Corteva, BASF, and

Syngenta authorizing it to purchase and distribute Crop Inputs and entitling it to special rebates.

       146.    Defendant Tenkoz Inc. is one of the largest Crop Inputs retailers in the United

States. Tenkoz purchases and sells 25% of all crop protection chemicals sold in the United States

annually through 550 retail locations and 70 wholesale locations around the country. Tenkoz

maintains contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase

and distribute Crop Inputs and entitling it to special rebates.

       147.    Defendant Federated Co-operatives Ltd. is a large Crop Inputs retailer. It maintains




                                                  32
           CASE
            Case 0:21-cv-00685-PJS-TNL
                 MDL No. 2993 DocumentDoc.
                                       35-11 Filed
                                              Filed03/11/21
                                                    03/11/21 Page
                                                              Page36
                                                                   33ofof106
                                                                          103




contracts with each of Bayer, Corteva, BASF, and Syngenta authorizing it to purchase and

distribute Crop Inputs and entitling it to special rebates. Federated is under investigation by the

Canadian Competition Bureau for engaging in coordinated anticompetitive practices designed to

exclude competition in the Crop Inputs market.

       148.     Each of the Retailer Defendants is a “person” under 18 U.S.C. § 1961(3).

       149.     Each operated or managed the affairs of an enterprise, the Crop Input Market

Manipulation Enterprise, through a pattern of racketeering activity in violation of 18 U.S.C. §

1962(c).

B.     Essential Purpose of Enterprise was the Scheme to Defraud.

       150.     At all relevant times, the Crop Inputs Market Manipulation Enterprise: (a) had an

existence separate and distinct from each of the Defendants; (b) was separate and distinct from the

pattern of racketeering in which Defendants engaged; and (c) was an ongoing and continuing

organization consisting of legal entities, including the Manufacturer Defendants, the Wholesaler

Defendants, the Retailer Defendants, and other entities and individuals associated for the common

purpose of blocking electronic platforms, including FBN, from access to Crop Inputs by agreeing

not to sell products to them and misrepresenting the reasons for that decision.

       151.     Defendants had a strong motive to conspire to preserve their opaque market

structure. If electronic platforms publicly published price lists for specific Crop Inputs, then the

Manufacturer, Wholesaler, and Retailer Defendants could no longer keep prices confidential and

charge inflated prices for identical Crop Inputs and/or maintain price opacity through seed

relabeling and bundling.

       152.     The Retailer Defendants and the Wholesaler Defendants knew that to retain their

market positions and maintain their profit margins, they had to exclude electronic platforms from




                                                 33
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page37
                                                                34ofof106
                                                                       103




the market, so they conspired to cut off the platforms’ product supply. Because the Manufacturer

Defendants rely on the Retailer and Wholesaler Defendants to recommend and sell the

Manufacturer Defendants’ products to farmers, the Retailer and Wholesaler Defendants had to

convince the Manufacturer Defendants to agree not to supply FBN and other platforms in order to

make the boycott effective.

       153.    Each member of the Crop Inputs Market Manipulation Enterprise shared in the

financial windfall generated by the enterprise, and each member shared in the common purpose of

forcing farmers to purchase Crop Inputs at supra-competitive prices.

       154.    FBN threatened the Defendants’ dominant market position and control over Crop

Inputs pricing. As a result, rather than compete fairly with FBN, Defendants conspired to block its

access to Crop Inputs by engaging in a group boycott. For instance, the Manufacturer, Wholesaler,

and Retailer Defendants repeatedly blocked FBN’s access to Crop Inputs by agreeing among

themselves not to sell products to FBN.

       155.    Given the structure of the Crop Inputs industry with the necessary relationships

between manufacturers, wholesalers, and retailers, an effective boycott of electronic platforms

would not have been feasible absent actual coordination and cooperation among Defendants.

Absent an agreement among themselves, Defendants’ actions were against their independent

economic self-interests.

       156.    The Crop Inputs Market Manipulation Enterprise engaged in, and its activities

affected interstate and foreign commerce, because it involved commercial activities across state

and national boundaries, such as the marketing, promotion, advertisement and sale or lease of the

Crop Inputs throughout the country, and the receipt of monies from the sale of the same.

       157.    Within the Crop Inputs Market Manipulation Enterprise, there was a common




                                                34
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page38
                                                                35ofof106
                                                                       103




communication network by which co-conspirators shared information using the interstate mails

and wires on a regular basis.

       158.    Each member of the Crop Inputs Market Manipulation Enterprise had a systematic

linkage to the others through corporate ties, contractual relationships, financial ties, and continuing

coordination of activities.

       159.    Through the Crop Inputs Market Manipulation Enterprise, Defendants functioned

as a continuing unit with the common purpose of furthering the illegal scheme and their common

purposes of blocking electronic platforms, including FBN, from accessing Crop Inputs by agreeing

not to sell products to these platforms and misrepresenting the reasons for that decision.

       160.    The ordinary business of Defendants is to engage in the manufacture, distribution,

and sale of Crop Inputs. It is not part of their routine business to engage in acts of mail and wire

fraud to block farmer access to alternative market participants and misrepresent the reasons for

these decisions.

       161.    While Defendants participated in, and are members of, the enterprise, they have a

separate existence from the enterprise, including distinct legal statuses, different offices and roles,

bank accounts, officers, directors, employees, individual personhood, reporting requirements, and

financial statements.

       162.    Defendants directed and controlled the ongoing organization necessary to

implement the scheme at meetings and through communications of which Plaintiffs cannot fully

know at present, because such information lies in the exclusive control of Defendants.

       163.    This enterprise has continued for over four years (since 2016), and the enterprise

(and pattern of racketeering) are ongoing and open-ended.

C.     The Participation of Defendants in the Crop Inputs Market Manipulation
       Enterprise



                                                  35
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page39
                                                                36ofof106
                                                                       103




       164.    Upon information and belief, Defendants are, and have been, in regular and

constant communication regarding the Crop Inputs market.

       165.    Upon information and belief, Defendants were all deeply involved in the Crop

Inputs Market Manipulation Enterprise.

       166.    The Crop Inputs Market Manipulation Enterprise depended upon Defendants

working together in shared concert to block new electronic platforms from accessing Crop Inputs

and thus trapping farmers into higher-priced purchases in the inefficient and opaque Crop Inputs

market. None of the Defendants could have individually pulled off this scheme to defraud. Given

the structure of the Crop Inputs industry with the necessary relationships between the

manufacturers, wholesalers, and retailers, an effective boycott of new electronic platforms would

not have been feasible or possible absent actual coordination and cooperation among Defendants.

The scheme was strengthened by the fact that these major industry players used their prestige and

logos to lull the world into believing their misrepresentations about FBN’s business model and

their decision not to sell to FBN.

       167.    Defendants have multiple networks for inter-firm communications to form and

maintain the Crop Market Manipulation Enterprise through trade association participation and to

use their trade industry associations to push their false narratives about FBN and Defendants’

refusal to sell to FBN.

       168.    One of the major places for coordination is CropLife America, a trade association

that comprises major Crop Inputs manufacturers, wholesalers, and retailers. CropLife’s Board of

Directors is chaired by an executive from one of the Manufacturer Defendants—currently BASF’s

Paul Rea and previously Corteva’s Suzanne Wasson. For the 2016 to 2019 term, CropLife’s Board

of Directors also included executives from Defendants Bayer, Growmark, Tenkoz, and Simplot.




                                               36
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page40
                                                                37ofof106
                                                                       103




The Board of Directors exclusively comprises representatives from large Crop Inputs

manufacturers, distributors, and retailers, making it an ideal vehicle for collusion.

       169.    The Agricultural Retailers Association (“ARA”) hosts an annual in-person industry

conference every year, which is attended by representatives from all major Crop Inputs retailers,

as well as representatives from each Defendant. These industry conferences provide ample

opportunity for Defendants to not only agree among themselves how to block electronic platforms

from emerging, but also to coordinate with the other levels of the distribution chain. In fact, as

noted above, the threat posed by FBN was the primary discussion topic at the PACE Advisory

Council’s 2017 annual meeting.

       170.    The coordination through the Crop Inputs Market Manipulation Enterprise to block

sales to FBN by Defendants was also not the first time Defendants had worked together to stop

similar competition. Prior to 2016, manufacturers and the distribution channel partners recognized

the threat from transparent, electronic platforms and worked together to block the threat when

XSAg.com entered the market. Similarly, in 2018, Defendants continued to work together through

Crop Input Market Manipulation Enterprise to counter an additional threat: FBN’s entrance into

the Canadian market. While many Defendants had initially agreed to continue their supply of

FBN’s Canadian retailer, a coordinated campaign through the Crop Input Market Manipulation

Enterprise kicked in including through communications over the wires. The boycott was swift and

covered the vast majority of the Crop Input market.

       171.    Given the structure of the Crop Inputs industry with the necessary relationships

between manufacturers, wholesalers, and retailers, an effective boycott of electronic platforms

would not have been feasible absent actual coordination and cooperation among Defendants. The

boycott would only work if each Manufacturer Defendant agreed to the plan; otherwise, the




                                                 37
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page41
                                                                38ofof106
                                                                       103




Manufacturer Defendant that broke from the boycott could have established itself as the primary

supplier to electronic platforms and grown its customer base by operating a new distribution

channel for its Crop Inputs, taking market share from its rival manufacturers.

       172.    Defendants are in the regular business of making, distributing, and selling Crop

Inputs. It is not routine for them to engage in fraudulent activities or to engage in a pattern of mail

and wire fraud.

       173.    175.    Defendants have worked together on the scheme to defraud in shared

concert since at least 2016, when FBN attempted to enter the Crop Input market.

D.     The Pattern of Racketeering: Mail Fraud and Wire Fraud

       174.    To carry out the scheme to defraud, Defendants knowingly participated, directly or

indirectly, and conducted the affairs of the Crop Inputs Market Manipulation Enterprise through a

pattern of racketeering activity within the meaning of 18 U.S.C. §§ 1961(1), 1961(5) and 1962(c),

and which employed the use of the mail and wire facilities, in violation of 18 U.S.C. § 1341 (mail

fraud) and § 1343 (wire fraud).

       175.    The predicate acts of racketeering (18 U.S.C. § 1961(1)) engaged in by Defendants

include, but are not limited to:

       a.      Mail Fraud

       176.    Defendants violated 18 U.S.C. § 1341 by engaging in an unlawful scheme to

defraud involving false pretenses, misrepresentations, promises, half-truths, and omissions. In

furtherance of this scheme, Defendants used the mails:

       177.    Defendants shipped, or caused to ship, via interstate mail Crop Inputs to

wholesalers, retailers, and farmer, and others that were distributed and purchased based on

Defendants’ market manipulation to exclude FBN.




                                                  38
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page42
                                                                 39ofof106
                                                                        103




        178.       Defendants used the mails in furtherance of their scheme to defraud and, in fact,

could not have accomplished their scheme to defraud without using the mails to ship Crop Inputs

nationwide to victims in all fifty states.

        b.         Wire Fraud

        179.       Defendants violated 18 U.S.C. § 1343 by engaging in an unlawful scheme to

defraud involving false pretenses, misrepresentations, promises, half-truths, and omissions. In

furtherance of this scheme, Defendants used the interstate wires.

        180.       Defendants communicated with farmers via wire to provide false pretenses,

misrepresentations, promises, half-truths, omissions, and lulling statements about FBN and their

illicit boycott.

        181.       For example upon learning about FBN’s 2016 entry into the U.S. market as an

electronic Crop Inputs sales platform, CHS officials distributed a letter to farmers attempting to

discourage them from using FBN, falsely claiming that although an electronic platform like FBN

would be able to offer the same products at cheaper prices, “FBN just does it with little overhead

and without returning any profits to you the farmer, while lining the pockets of investors and big

data companies like Google.”6

        182.       In fall 2018, after Syngenta’s Head of Crop Protection Sales in the U.S. learned that

a small number of branded Crop Inputs had been sold on electronic platforms in violation of

Defendants’ boycott, he falsely claimed that electronic platforms would deliver counterfeit

products. He further claimed that “[w]hen online entities acquire products from sources other than

authorized dealers or contracted distributors, you’d better question and be concerned about the



6
 Jacob Bunge, “Tech Startup, Trying to Be Amazon for Farms, Runs into Ag Giants,” The Wall Street Journal
(Aug. 30, 2020), https://www.wsj.com/articles/tech-startup-trying-to-be-amazon-for-farms-runs- into-ag-giants-
11598811850.


                                                        39
          CASE
           Case 0:21-cv-00685-PJS-TNL
                MDL No. 2993 DocumentDoc.
                                      35-11 Filed
                                             Filed03/11/21
                                                   03/11/21 Page
                                                             Page43
                                                                  40ofof106
                                                                         103




quality.”

          183.   In its attempts to pressure all sellers to participate in the boycott of FBN, Syngenta’s

Head of U.S. Crop Protection Sales falsely justified its audit initiative by stating in a message sent

over the wires: “We have concerns about product integrity, stewardship, and regulatory

compliance.”7

          184.   In announcing its decision not to deal with FBN in Canada, Univar, using the wires,

distributed talking points on its decision and urged team members to share these talking points

with retailers: “FBN is a data company that wants to collect and aggregate data to eventually sell

for a profit to companies that will use the data to make farmers grow us food for nothing . . . If

anyone thinks socialism is going to feed the world[,] just call Russia first and see how that worked

out.” Univar further criticized FBN’s business model of bringing market transparency to farmers,

declaring that “[m]argin compression is not the way to a brighter future and that is all FBN is

currently offering.” These talking points were also shared over the wires with its manufacturer

suppliers.

          185.   Defendants used the interstate wires to receive and process payments from their

illicit sales of the Crop Inputs based on a scheme to defraud to block electronic platforms from

access to Crop Inputs by agreeing not to sell products to these platforms, including FBN, and

misrepresenting the reasons for that decision.

          186.   In doing so, Defendants have deceived and cheated farmers out of billions of dollars

for the last several years.

          187.   This pattern of racketeering is open-ended and remains ongoing. Only by pursuing

this lawsuit and financially punishing Defendants will the pattern of racketeering at issue here



7
    Id.


                                                   40
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page44
                                                                41ofof106
                                                                       103




finally cease.

       188.      The predicate acts are all related because they were all done in furtherance of the

same overall goal and common purpose of the RICO enterprise: to force farmers to pay supra-

competitive prices for Crop Inputs by blocking FBN (and dissuading others) from participating in

the Crop Input market and bringing increased transparency to farmers.

E.     Causation and Damages

       189.      Because it forces farmers to remain in an inefficient and opaque Crop Inputs

market, the Crop Inputs Market Manipulation Enterprise directly caused farmers to pay more for

Crop Inputs than they would have but for Defendants’ wrongful conduct. There is a direct and

straight line from the scheme to defraud to the damages suffered.

       190.      There are no intervening steps or causes that could have prevented or altered or

even interfered with the Crop Inputs Market Manipulation Enterprise.

       191.      All purchasers of the Crop Inputs purchased Crop Inputs in reasonable reliance

upon the representations that the marketplace was not being illegally manipulated.

       192.      The exact purchase history of consumers, at the level of the individual consumer,

is available from Retailer Defendants, other retailers, and other relevant data sources, so there is

no real risk that the class will include any class members who were not harmed by Crop Inputs

Market Manipulation Enterprise. The class will include those who purchased the Crop Inputs

during the time of the market manipulation.

       193.      By reason of and as a result of the conduct of Defendants, Plaintiffs and Class

members have been injured in their property through higher costs, less choice, and/or fewer

innovative products or services. Plaintiffs and Class Members are forced to pay more for Crop

Inputs than they otherwise would have, have lost choices, and have lost the opportunity to purchase




                                                 41
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page45
                                                                42ofof106
                                                                       103




new and innovative products and services.

       194.    The violations of 18 U.S.C. § 1962(c) and (d) by Defendants have directly and

proximately caused injuries and damages to Plaintiffs and Class members, and Plaintiffs and Class

members are entitled to bring this action for three times their actual damages, as well as costs and

reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(a) and (c).

                                           COUNT II
                         Conspiracy to Restrain Trade in Violation of
                          Section 1 of the Sherman Act, 15 U.S.C. § 1
                       (on behalf of Plaintiffs and the Nationwide Class)

       195.    Plaintiffs incorporate and reallege each and every allegation in the preceding

paragraphs, as though fully set forth herein.

       196.    Beginning in at least 2014, and continuing thereafter to the present, Defendants, by

and through their officers, directors, employees, agents, or other representatives, have explicitly

or implicitly colluded to (1) artificially raise, fix, maintain, and/or stabilize prices in the Crop

Inputs market, and (2) jointly boycott entities that would have introduced price-reducing electronic

sales of Crop Inputs in the United States, in violation of Section 1 of the Sherman Act, 15 U.S.C.

§ 1.

       197.    Defendants’ actions were not mere parallel conduct but took place in the context of

multiple facts evincing a conspiratorial agreement.

       198.    First, the market for Crop Inputs is highly concentrated, as Defendants BASF,

Corteva, Syngenta, and Bayer dominate production in virtually every Crop Inputs category, and

control 85% of the corn seed market, over 75% of the soybean seed market, and over 90% of the

cotton seed market. The wholesale market is just as concentrated, with seven wholesalers

accounting for 70% of all sales volume.

       199.    Second, an effective boycott of online sales platforms would not have been feasible



                                                42
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page46
                                                                43ofof106
                                                                       103




without coordination and cooperation between Defendants. The boycott would only work if each

Manufacturer Defendant agreed to the plan, otherwise one Manufacturer Defendant breaking with

the boycott could have established itself as the primary supplier to online sales platforms and

grown its customer base by operating a new distribution channel for Crop Inputs, taking market

share from its rival manufacturers.

       200.     Third, Defendants had a strong motive to conspire to preserve the presently opaque

market structure. If online sales platforms succeeded in publicly publishing price lists for Crop

Inputs, then the Defendants could no longer keep prices confidential and charge varying prices

based on geography or through seed relabeling or bundling. The Wholesaler and Retailer

Defendants were therefore motivated to conspire amongst themselves and exert pressure on the

Manufacturer Defendants to protect their profits without having to compete on the merits of price

and services.

       201.     Fourth, Defendants formed and maintained their conspiracy using a high degree of

inter-firm communication both directly and through wholesalers and retailers, such as through

CropLife America’s annual board of directors meeting which specifically discussed the threat

posed by the entry of online sales platforms. Because no farmer representatives are allowed to

participate, these meetings provided a forum for collusion.

       202.     Fifth, Defendants’ actions were against their apparent economic self- interest.

Providing Crop Inputs to online sales platforms presented a significant business opportunity

because those platforms represented well-financed customers ready to purchase Crop Inputs in

bulk quantity from a Manufacturer or Wholesaler Defendant, would simplify the distribution

channel and permit Manufacturer Defendant to retain greater profit by eliminating transport costs,

rebates, and incentive programs to wholesalers and retailers, and presented an opportunity for an




                                                43
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page47
                                                                44ofof106
                                                                       103




individual Manufacturer Defendant to increase profits by growing its market share through sales

to farmers nationwide, not merely where its authorized retailers were located or enjoyed the largest

market share within a specific geographic area.

        203.     Sixth, Defendants are antitrust recidivists, which is probative of future collusion.

See, e.g., In re Nat. Gas Commodity Litig., 337 F. Supp. 2d 498, 500-01 (S.D.N.Y. 2004).

Competition experts have noted that past experience participating in cartels enables companies to

spot opportunities to profitably engage in anticompetitive conduct while evading detection.

Competition Policy International maintains a list of the “fifty-two leading recidivists,” in which

Defendants BASF and Bayer are among the top 5 leading antitrust recidivists, and Defendant

Corteva is also listed.

        204.     This conspiracy was a per se violation of Section 1 of the Sherman Antitrust Act,

15 U.S.C. § 1.

        205.     Alternatively, this conspiracy was a “quick look” or rule of reason violation of

Section 1 of the Sherman Antitrust Act. There is no legitimate business justification for, or

procompetitive benefits attributable to, Defendants’ conspiracy and overt acts in furtherance

thereof. Any business justification or pro-competitive benefits proffered by Defendants would be

pretextual, outweighed by the anticompetitive effects of Defendants’ conduct, and, in any event,

could be achieved by means less restrictive than the conspiracy and overt acts alleged herein.

        206.     Plaintiffs and the other members of the Classes have been injured, and will continue

to be injured, in their business and property by reason of Defendants’ unlawful combination,

contract, conspiracy, and agreement. Plaintiffs and members of the Classes have paid more for

Crop Inputs than they otherwise would have paid in the absence of Defendants’ collusive conduct.

This injury is of the type the federal antitrust laws were designed to prevent and flows from that




                                                  44
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page48
                                                                45ofof106
                                                                       103




which makes Defendants’ conduct unlawful.

       207.     In formulating and effectuating this conspiracy, Defendants did those things that

they combined and conspired to do, including agreeing to boycott online sales platforms, including

FBN and AgVend, by refusing to supply Crop Inputs manufactured by Manufacturer Defendants

to online sales platforms.

       208.     The combination and conspiracy alleged herein has had the following effects,

among others:

       a.       Price competition in the sale of Crop Inputs has been restrained, suppressed, and/or

                eliminated in the United States;

       b.       Prices for Crop Inputs sold by Defendants and all of their co-conspirators have been

                fixed, raised, maintained, and stabilized at artificially high, non- competitive levels

                throughout the United States; and

       c.       Those who purchase Crop Inputs from Defendants and their co-conspirators have

                been deprived of the benefits of free and open competition.

       209.     Plaintiffs and Class members have been injured and will continue to be injured by

paying more for Crop Inputs manufactured or sold by Defendants than they would have paid and

will pay in the absence of the combination or conspiracy as alleged herein.

       210.     Plaintiffs and Class members are entitled to an injunction against Defendants,

preventing and restraining the violations alleged herein.

                                           COUNT III
                               Violation of State Antitrust Statutes

       211.     Plaintiffs incorporate and reallege each and every allegation in the preceding

paragraphs, as though fully set forth herein.

       212.     During the Class Period, Defendants engaged in a continuing contract,



                                                   45
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page49
                                                                46ofof106
                                                                       103




combination, or conspiracy with respect to the sale of Crop Inputs in an unreasonable restraint of

trade in commerce, in violation of the various state antitrust and consumer protection statutes set

forth below.

       213.    Defendants acts’ and combinations in furtherance of the conspiracy have caused

unreasonable restraints in the market for Crop Inputs.

       214.    As a result of Defendants’ unlawful conduct, Plaintiffs and other similarly situated

Class members who purchased Crop Inputs have been harmed by being forced to pay artificially

inflated, supracompetitive prices for Crop Inputs.

       215.    By engaging in the foregoing conduct, Defendants intentionally and wrongfully

engaged in a contract, combination, or conspiracy in restraint of trade in violation of the following

state antitrust laws pleaded below.

       216.    Arizona. Defendants have entered into an unlawful agreement in restraint of trade

in violation of Ariz. Rev. Stat. Ann. §§ 44-1402, et seq. with respect to purchases of Crop Inputs

in Arizona by Class members and/or purchases by Arizona residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated

       b.      throughout Arizona; (2) Crop Inputs prices were raised, fixed, maintained and

               stabilized at artificially high levels throughout Arizona; (3) members of the Classes

               were deprived of free and open competition; and (4) members of the Classes paid

               supracompetitive, artificially inflated prices for Crop Inputs.

       c.      During the Class Period, Defendants’ illegal conduct substantially affected Arizona

               commerce.

       d.      As a direct and proximate result of Defendants’ unlawful conduct, members of the




                                                 46
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page50
                                                                47ofof106
                                                                       103




              Classes have been injured in their business and property and are threatened with

              further injury.

       e.     Defendants entered into agreements in restraint of trade in violation of Ariz. Rev.

              Stat. §§ 44-1401, et seq. Accordingly, members of the Classes seek all forms of

              relief available under Ariz. Rev. Stat. Ann. §§ 44-1402, et seq.

       217.   California. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Cal. Bus. & Prof. Code, §§ 16720, et seq. with respect to purchases of Crop

Inputs in California by Class members and/or purchases by California residents.

       a.     During the Class Period, Defendants entered into and engaged in a continuing

              unlawful trust in restraint of the trade and commerce described above in violation

              of Cal. Bus. & Prof. Code § 16720, each of them, have acted in violation of Section

              16720 to fix, raise, stabilize, and maintain prices of Crop Inputs at supracompetitive

              levels.

       b.     The aforesaid violations of Cal. Bus. & Prof. Code § 16720, consisted, without

              limitation, of a continuing unlawful trust and concert of action among the

              Defendants, the substantial terms of which were to fix, raise, maintain, and stabilize

              the prices of Crop Inputs.

       c.     For the purpose of forming and effectuating the unlawful trust, the Defendants have

              done those things which they combined and conspired to do, including but not

              limited to the acts, practices and course of conduct set forth above and the

              following: (1) fixing, raising, stabilizing, and pegging the price of Crop Inputs.

       d.     The combination and conspiracy alleged herein has had, inter alia, the following

              effects: (1) price competition in the sale of Crop Inputs has been restrained,




                                               47
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page51
                                                                48ofof106
                                                                       103




               suppressed, and/or eliminated in the State of California; (2) prices for Crop Inputs

               sold by Defendants have been fixed, raised, stabilized, and pegged at artificially

               high, non-competitive levels in the State of California and throughout the United

               States; and (3) those who purchased Crop Inputs directly or indirectly from

               Defendants have been deprived of the benefit of free and open competition.

       e.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property in that they paid more for

               Crop Inputs than they otherwise would have paid in the absence of Defendants’

               unlawful conduct. As a result of Defendants’ violation of Cal. Bus. & Prof. Code §

               16720, members of the Classes seek treble damages and their cost of suit, including

               a reasonable attorney’s fee, pursuant to Cal. Bus. & Prof. Code § 16720.

       218.    Connecticut. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Conn. Gen. Stat. § 35-26, et seq. with respect to purchases of Crop Inputs in

Connecticut by Class members and/or purchases by Connecticut residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout

               Connecticut; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized

               at artificially high levels throughout Connecticut; (3) members of the Classes were

               deprived of free and open competition; and (4) members of the Classes paid

               supracompetitive, artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct substantially affected

               Connecticut commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the




                                                48
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page52
                                                                49ofof106
                                                                       103




              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Conn. Gen. Stat. § 35-26, et seq. Accordingly, members of the

              Classes seek all forms of relief available under Conn. Gen. Stat. § 35-24, et seq.

       219.   Hawaii. Defendants have entered into an unlawful agreement in restraint of trade

in violation of Haw. Rev. Stat. Ann. § 480-1, et seq. with respect to purchases of Crop Inputs in

Hawaii by Class members and/or purchases by Hawaii residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Hawaii;

              (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

              high levels throughout Hawaii; (3) members of the Classes were deprived of free

              and open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected Hawaii

              commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Haw. Rev. Stat. Ann. § 480-1, et seq. Accordingly, members

              of the Classes seek all forms of relief available under Haw. Rev. Stat. Ann. § 480-

              1, et seq.




                                                49
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page53
                                                                50ofof106
                                                                       103




       220.    Illinois. Defendants have entered into an unlawful agreement in restraint of trade

in violation of 740 Ill. Comp. Stat. Ann. 10/1, et seq. with respect to purchases of Crop Inputs by

Class members and/or purchases by Illinois residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Illinois;

               (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

               high levels throughout Illinois; (3) members of the Classes were deprived of free

               and open competition; and (4) members of the Classes paid supracompetitive,

               artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct substantially affected Illinois

               commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      By reason of the foregoing, Defendants have entered into agreements in restraint of

               trade in violation of 740 Ill. Comp. Stat. Ann. 10/3, et seq. Accordingly, members

               of the Classes seek all forms of relief available under 740 Ill. Comp. Stat. Ann.

               10/3, et seq.

       221.    Iowa. Defendants have entered into an unlawful agreement in restraint of trade in

violation of Iowa Code §§ 553.4 et seq. with respect to purchases of Crop Inputs in Iowa by Class

members and/or purchases by Iowa residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Iowa; (2)




                                                 50
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page54
                                                                51ofof106
                                                                       103




              Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

              levels throughout Iowa; (3) members of the Classes were deprived of free and open

              competition; and (4) members of the Classes paid supracompetitive, artificially

              inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected Iowa

              commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Iowa Code §§ 553.4, et seq. Accordingly, members of the

              Classes seek all forms of relief available under Iowa Code §§ 553.4, et seq.

       222.   Kansas. Defendants have entered into an unlawful agreement in restraint of trade

in violation of Kan. Stat. Ann. §§ 50-101, et seq. with respect to purchases of Crop Inputs in

Kansas by Class members and/or purchases by Kansas residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Kansas;

              (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

              high levels throughout Kansas; (3) members of the Classes were deprived of free

              and open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected Kansas

              commerce.




                                                 51
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page55
                                                                52ofof106
                                                                       103




       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Kan. Stat. Ann. §§ 50-101, et seq. Accordingly, members of

              the Classes seek all forms of relief available under Kan. Stat. Ann. §§ 50-101, et

              seq.

       223.   Maine. Defendants have entered into an unlawful agreement in restraint of trade in

violation of Me. Rev. Stat. tit. 10, §§ 1101, et seq. with respect to purchases of Crop Inputs in

Maine by Class members and/or purchases by Maine residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Maine; (2)

              Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

              levels throughout Maine; (3) members of the Classes were deprived of free and

              open competition; and (4) members.

       b.     of the Classes paid supracompetitive, artificially inflated prices for Crop Inputs.

       c.     During the Class Period, Defendants’ illegal conduct substantially affected Maine

              commerce.

       d.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       e.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Me. Rev. Stat. tit. 10, §§ 1101, et seq. Accordingly, members




                                               52
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page56
                                                                53ofof106
                                                                       103




              of the Classes seek all relief available under Me. Rev. Stat. tit. 10, §§ 1101, et seq.

       224.   Maryland. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Md. Code, Com. Law §§ 11-201, et seq. with respect to purchases of Crop

Inputs in Michigan by Class members and/or purchases by Michigan residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Maryland;

              (2) Crop Inputs prices were raised, fixed, maintained and stabilized at artificially

              high levels throughout Maryland; (3) members of the Classes were deprived of free

              and open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected

              Maryland commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Md. Code, Com. Law §§ 11-201, et seq. Accordingly, members

              of the Classes seek all relief available under Md. Code, Com. Law §§ 11-201, et

              seq.

       225.   Michigan. Defendants have entered into an unlawful agreement in restraint of trade

in violation of Mich. Comp. Laws Ann. §§ 445.772, et seq. with respect to purchases of Crop

Inputs in Michigan by Class members and/or purchases by Michigan residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs




                                                53
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page57
                                                                54ofof106
                                                                       103




              price competition was restrained, suppressed, and eliminated throughout Michigan;

              (2) Crop Inputs prices were raised, fixed, maintained and stabilized at artificially

              high levels throughout Michigan; (3) members of the Classes were deprived of free

              and open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected

              Michigan commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Mich. Comp. Laws Ann. §§ 445.772, et seq. Accordingly,

              members of the Classes seek all relief available under Mich. Comp. Laws Ann. §§

              445.772, et seq.

       226.   Minnesota. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Minn. Stat. §§ 325D.51, et seq. with respect to purchases of Crop Inputs in

Minnesota by Class members and/or purchases by Minnesota residents.

        a.    Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout

              Minnesota; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

              artificially high levels throughout Minnesota; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.




                                                54
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page58
                                                                55ofof106
                                                                       103




       b.      During the Class Period, Defendants’ illegal conduct substantially affected

               Minnesota commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      By reason of the foregoing, Defendants have entered into agreements in restraint of

               trade in violation of Minn. Stat. §§ 325D.51, et seq. Accordingly, members of the

               Classes seek all relief available under Minn. Stat. §§ 325D.51, et seq.

       227.    Mississippi. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Miss. Code Ann. §§ 75-21-3, et seq. with respect to purchases of Crop Inputs

in Mississippi by Class members and/or purchases by Mississippi residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout

               Mississippi; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

               artificially high levels throughout Mississippi; (3) members of the Classes were

               deprived of free and open competition; and (4) members of the Classes paid

               supracompetitive, artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct substantially affected

               Mississippi commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      By reason of the foregoing, Defendants have entered into agreements in restraint of




                                                55
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page59
                                                                56ofof106
                                                                       103




               trade in violation of Miss. Code Ann. §§ 75-21-3, et seq.

       e.      Accordingly, members of the Classes seek all relief available under Miss. Code

               Ann. §§ 75-21-3, et seq.

       228.    Nebraska. Defendants have entered into an unlawful agreement in restraint of trade

in violation of Neb. Rev. Stat. Ann. §§ 59-801, et seq. with respect to purchases of Crop Inputs

in Nebraska by Class members and/or purchases by Nebraska residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Nebraska;

               (2) Crop Inputs prices were raised, fixed, maintained and stabilized at artificially

               high levels throughout Nebraska; (3) members of the Classes were deprived of free

               and open competition; and (4) members of the Classes paid supracompetitive,

               artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct substantially affected

               Nebraska commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      By reason of the foregoing, Defendants have entered into agreements in restraint of

               trade in violation of Neb. Rev. Stat. Ann. §§ 59-801, et seq. Accordingly, members

               of the Classes seek all relief available under Neb. Rev. Stat. Ann. §§ 59-801, et seq.

       229.    Nevada. Defendants have entered into an unlawful agreement in restraint of trade

in violation of Nev. Rev. Stat. Ann. §§ 598A.060, et seq. with respect to purchases of Crop Inputs

in Nevada by Class members and/or purchases by Nevada residents.




                                                 56
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page60
                                                                57ofof106
                                                                       103




       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Nevada;

               (2) Crop Inputs prices were raised, fixed, maintained and stabilized at artificially

               high levels throughout Nevada; (3) members of the Classes were deprived of free

               and open competition; and (4) members of the Classes paid supracompetitive,

               artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct substantially affected Nevada

               commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      By reason of the foregoing, Defendants have entered into agreements in restraint of

               trade in violation of Nev. Rev. Stat. Ann. §§ 598A.060, et seq. Accordingly,

               members of the Classes seek all relief available under Nev. Rev. Stat. Ann. §§

               598A.060, et seq.

       230.    New Hampshire. Defendants have entered into an unlawful agreement in restraint

of trade in violation of N.H. Rev. Stat. Ann. §§ 356:2, et seq., with respect to purchases of Crop

Inputs in New Hampshire by Class members and/or purchases by New Hampshire residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout New

               Hampshire; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

               artificially high levels throughout New Hampshire; (3) members of the Classes

               were deprived of free and open competition; and (4) members of the Classes paid




                                                 57
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page61
                                                                58ofof106
                                                                       103




              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected New

              Hampshire commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of N.H. Rev. Stat. Ann. §§ 356:2, et seq. Accordingly, members

              of the Classes seek all relief available under N.H. Rev. Stat. Ann. §§ 356:2, et seq.

       231.   New Mexico. Defendants have entered into an unlawful agreement in restraint of

trade in violation of N.M. Stat. Ann. §§ 57-1-1, et seq. with respect to purchases of Crop Inputs

in New Mexico by Class members and/or purchases by New Mexico residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout New

              Mexico; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

              artificially high levels throughout New Mexico; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected New

              Mexico commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.




                                               58
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page62
                                                                59ofof106
                                                                       103




       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of N.M. Stat. Ann. §§ 57-1-1, et seq. Accordingly, members of

              the Classes seek all relief available under N.M. Stat. Ann. §§ 57-1-1, et seq.

       232.   New York. Defendants have entered into an unlawful agreement in restraint of

trade in violation of N.Y. Gen. Bus. Law §§ 340, et seq. with respect to purchases of Crop Inputs

in New York by Class members and/or purchases by New York residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout New

              York; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

              artificially high levels throughout New York; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs, or purchased products

              that were otherwise of lower quality than they would have been absent the

              conspirators illegal acts, or were unable to purchase products that they otherwise

              would have purchased absent the illegal conduct.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected New

              York commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of N.Y. Gen. Bus. Law §§ 340, et seq. The conduct set forth above

              is a per se violation of the Act. Accordingly, members of the Classes seek all relief




                                               59
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page63
                                                                60ofof106
                                                                       103




               available under N.Y. Gen. Bus. Law §§ 340, et seq.

       233.    North Carolina. Defendants have entered into an unlawful agreement in restraint

of trade in violation of N.C. Gen. Stat. §§ 75-1, et seq. with respect to purchases of Crop Inputs

in North Carolina by Class members and/or purchases by North Carolina residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout North

               Carolina; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

               artificially high levels throughout North Carolina; (3) members of the Classes were

               deprived of free and open competition; and (4) members of the Classes paid

               supracompetitive, artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct substantially affected North

               Carolina commerce.

       c.      As a direct and proximate result of the Defendants’ unlawful conduct, members of

               the Classes have been injured in their business and property and are threatened with

               further injury.

       d.      By reason of the foregoing, Defendants have entered into agreements in restraint of

               trade in violation of N.C. Gen. Stat. §§ 75-1, et seq. Accordingly, members of the

               Classes seek all relief available under N.C. Gen. Stat. §§ 75-1, et. seq.

       234.    North Dakota. Defendants have entered into an unlawful agreement in restraint of

trade in violation of N.D. Cent. Code §§ 51-08.1-01, et seq. with respect to purchases of Crop

Inputs in North Dakota by Class members and/or purchases by North Dakota residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout North




                                                60
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page64
                                                                61ofof106
                                                                       103




              Dakota; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

              artificially high levels throughout North Dakota; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              North Dakota commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of N.D. Cent. Code §§ 51-08.1-01, et seq. Accordingly, members

              of the Classes seek all relief available under N.D. Cent. Code §§ 51-08.1-01, et seq.

       235.   Oregon. Defendants have entered into an unlawful agreement in restraint of trade

in violation of Or. Rev. Stat. §§ 646.705, et seq., with respect to purchases of Crop Inputs in

Oregon by Class members and/or purchases by Oregon residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Oregon;

              (2) Crop Inputs prices were raised, fixed, maintained and stabilized at artificially

              high levels throughout Oregon; (3) members of the Classes were deprived of free

              and open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              Oregon commerce.




                                                61
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page65
                                                                62ofof106
                                                                       103




       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Or. Rev. Stat. §§ 646.705, et seq. Accordingly, members of the

              Classes seek all relief available under Or. Rev. Stat. §§ 646.705, et seq.

       236.   Rhode Island. Defendants have entered into an unlawful agreement in restraint of

trade in violation of 6 R.I. Gen. Laws Ann. §§ 6-36-4, et seq. with respect to purchases of Crop

Inputs in Rhode Island by Class members and/or purchases by Rhode Island residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Rhode

              Island; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at

              artificially high levels throughout Rhode Island; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected Rhode

              Island commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of 6 R.I. Gen. Laws Ann. §§ 6-36-4, et seq. Accordingly, members

              of the Classes seek all forms of relief available under 6 R.I. Gen. Laws Ann. §§ 6-




                                               62
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page66
                                                                63ofof106
                                                                       103




              13.1-1, et seq.

       237.   South Dakota. Defendants have entered into an unlawful agreement in restraint of

trade in violation of S.D. Codified Laws §§ 37-1-3.1, et seq. with respect to purchases of Crop

Inputs in South Dakota by Class members and/or purchases by South Dakota residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout South

              Dakota; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

              artificially high levels throughout South Dakota; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              South Dakota commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of S.D. Codified Laws §§ 37-1-3.1, et seq. Accordingly, members

              of the Classes seek all relief available under S.D. Codified Laws §§ 37-1-3.1, et

              seq.

       238.   Tennessee. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Tenn. Code Ann. §§ 47-25-101, et seq. with respect to purchases of Crop

Inputs in Tennessee by Class members and/or purchases by Tennessee residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs




                                               63
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page67
                                                                64ofof106
                                                                       103




              price competition was restrained, suppressed, and eliminated throughout

              Tennessee; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at

              artificially high levels throughout Tennessee; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              Tennessee commerce.

       c.     As a direct and proximate result of the Defendants’ unlawful conduct, members of

              the Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of Tenn. Code Ann. §§ 47-25-101, et seq. Accordingly, members

              of the Classes seek all relief available under Tenn. Code Ann. §§ 47-25-101, et seq.

       239.   Utah. Defendants have entered into an unlawful agreement in restraint of trade in

violation of Utah Code Ann. §§ 76-10-3101, et seq. with respect to purchases of Crop Inputs in

Utah by Class members and/or purchases by Utah residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Utah; (2)

              Crop Inputs prices were raised, fixed, maintained and stabilized at artificially high

              levels throughout Utah; (3) members of the Classes were deprived of free and open

              competition; and (4) members of the Classes paid supracompetitive, artificially

              inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on




                                                 64
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page68
                                                                65ofof106
                                                                       103




               Utah commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      By reason of the foregoing, Defendants have entered into agreements in restraint of

               trade in violation of Utah Code Ann. §§ 76-10-3101, et seq. Accordingly, members

               of the Classes seek all relief available under Utah Code Ann. §§ 76-10-3101, et seq.

       240.    Vermont. Defendants have entered into an unlawful agreement in restraint of trade

in violation of Vt. Stat. Ann. tit. 9, §§ 2453, et seq. with respect to purchases of Crop Inputs in

Vermont by Class members and/or purchases by Vermont residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Vermont;

               (2) Crop Inputs prices were raised, fixed, maintained and stabilized at artificially

               high levels throughout Vermont; (3) members of the Classes were deprived of free

               and open competition; and (4) members of the Classes paid supracompetitive,

               artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct had a substantial effect on

               Vermont commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      By reason of the foregoing, Defendants have entered into agreements in restraint of

               trade in violation of Vt. Stat. Ann. tit. 9, §§ 2453, et seq.




                                                  65
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page69
                                                                66ofof106
                                                                       103




       e.     Accordingly, members of the Classes seek all relief available under Vt. Stat. Ann.

              tit. 9, §§ 2453, et seq.

       241.   West Virginia. Defendants have entered into an unlawful agreement in restraint of

trade in violation of W. Va. Code §§ 47-18-4, et seq. with respect to purchases of Crop Inputs in

West Virginia by Class members and/or purchases by West Virginia residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout West

              Virginia; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

              artificially high levels throughout West Virginia; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              West Virginia commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     By reason of the foregoing, Defendants have entered into agreements in restraint of

              trade in violation of W. Va. Code §§ 47-18-1, et seq. Accordingly, members of the

              Classes seek all relief available under W. Va. Code §§ 47-18-1, et seq.

       242.   Wisconsin. Defendants have entered into an unlawful agreement in restraint of

trade in violation of Wis. Stat. §§ 133.01 et seq. with respect to purchases of Crop Inputs in

Wisconsin by Class members and/or purchases by Wisconsin residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs




                                               66
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page70
                                                                67ofof106
                                                                       103




               price competition was restrained, suppressed, and eliminated throughout

               Wisconsin; (2) Crop Inputs prices were raised, fixed, maintained and stabilized at

               artificially high levels throughout Wisconsin;

       b.      members of the Classes were deprived of free and open competition; and (4)

               members of the Classes paid supracompetitive, artificially inflated prices for Crop

               Inputs.

       c.      During the Class Period, Defendants’ illegal conduct had a substantial effect on

               Wisconsin commerce.

       d.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       e.      By reason of the foregoing, Defendants have entered into agreements in restraint of

               trade in violation of Wis. Stat. §§ 133.01, et seq. Accordingly, members of the

               Classes seek all relief available under Wis. Stat. §§ 133.01, et seq.

                                            COUNT IV
                         Violation of State Consumer Protection Statutes

       243.    Plaintiffs incorporate and reallege each and every allegation in the preceding

paragraphs, as though fully set forth herein.

       244.    Defendants engaged in unfair competition, or unfair, unconscionable, deceptive, or

fraudulent acts or practices in violation of the state consumer protection and unfair competition

statutes listed below.

       245.    Arizona.     Defendants    have   engaged    in   unfair   competition   or   unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Ariz. Rev. Stat. Ann. §§

44-1521, et seq., with respect to purchases of Crop Inputs in Arizona by Class members and/or



                                                 67
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page71
                                                                68ofof106
                                                                       103




purchases by Arizona residents.

       a.     Defendants knowingly agreed to, and did in fact, act in restraint of trade or

              commerce by affecting, fixing, controlling, and/or maintaining at non- competitive

              and artificially inflated levels, the prices at which Crop Inputs were sold,

              distributed, or obtained in Arizona and took efforts to conceal their agreements

              from members of the Classes.

       b.     The aforementioned conduct on the part of the Defendants constituted deceptive or

              unfair acts or practices in violation of Ariz. Rev. Stat. Ann. § 44-1522(A).

       c.     Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

              competition was restrained, suppressed, and eliminated throughout Arizona; (2)

              Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

              levels throughout Arizona; (3) members of the Classes were deprived of free and

              open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       d.     During the Class Period, Defendants’ illegal conduct substantially affected Arizona

              commerce and consumers.

       e.     As a direct and proximate result of the unlawful conduct of Defendants, members

              of the Classes have been injured in their business and property and are threatened

              with further injury.

       f.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Ariz. Rev. Stat. Ann. § 44-1522, and, accordingly,

              members of the Classes seek all relief available under that statute.

       246.   Arkansas. Defendants have engaged in unfair competition or unfair,




                                                68
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page72
                                                                69ofof106
                                                                       103




unconscionable, deceptive or fraudulent acts or practices in violation of Ark. Code §§ 4- 88-101,

et seq., with respect to purchases of Crop Inputs in Arkansas by Class members and/or purchases

by Arkansas residents.

       a.     Defendants knowingly agreed to, and did in fact, act in restraint of trade or

              commerce by affecting, fixing, controlling, and/or maintaining at non- competitive

              and artificially inflated levels, the prices at which Crop Inputs were sold,

              distributed, or obtained in Arkansas and took efforts to conceal their agreements

              from members of the Classes.

       b.     The aforementioned conduct on the part of the Defendants constituted

              “unconscionable” and “deceptive” acts or practices in violation of Ark. Code Ann.

              § 4-88-107(a)(10).

       c.     Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

              competition was restrained, suppressed, and eliminated throughout Arkansas; (2)

              Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

              levels throughout Arkansas; (3) members of the Classes were deprived of free and

              open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       d.     During the Class Period, Defendants’ illegal conduct substantially affected

              Arkansas commerce and consumers.

       e.     As a direct and proximate result of the unlawful conduct of Defendants, members

              of the Classes have been injured in their business and property and are threatened

              with further injury.

       f.     Defendants have engaged in unfair competition or unfair or deceptive acts or




                                                69
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page73
                                                                70ofof106
                                                                       103




               practices in violation of Ark. Code Ann., § 4-88-107(a)(10) and, accordingly,

               members of the Classes seek all relief available under that statute.

       247.    California. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Cal. Bus. & Prof. Code

§§ 17200, et seq., with respect to purchases of Crop Inputs in California by Class members and/or

purchases by California residents.

       a.      During the Class Period, Defendants marketed, sold, or distributed Crop Inputs in

               California, and committed and continue to commit acts of unfair competition, as

               defined by Cal. Bus. & Prof. Code §§ 17200, et seq., by engaging in the acts and

               practices specified above.

       b.      This claim is instituted pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17204, to

               obtain restitution from these Defendants for acts, as alleged herein, that violated

               Cal. Bus. & Prof. Code § 17200, commonly known as the Unfair Competition Law.

       c.      Defendants’ conduct as alleged herein violated Cal. Bus. & Prof. Code § 17200.

               The acts, omissions, misrepresentations, practices and non- disclosures of

               Defendants, as alleged herein, constituted a common, continuous, and continuing

               course of conduct of unfair competition by means of unfair, unlawful, and/or

               fraudulent business acts or practices within the meaning of Cal. Bus. & Prof. Code

               §§ 17200, et seq., including, but not limited to, the following: (1) the violations of

               Section 1 of the Sherman Act, as set forth above; (2) the violations of Cal. Bus. &

               Prof. Code § 16720, et seq., set forth above.

       d.      Defendants’ acts, omissions, misrepresentations, practices, and non- disclosures, as

               described above, are otherwise unfair, unconscionable,




                                                70
 CASE
  Case 0:21-cv-00685-PJS-TNL
       MDL No. 2993 DocumentDoc.
                             35-11 Filed
                                    Filed03/11/21
                                          03/11/21 Page
                                                    Page74
                                                         71ofof106
                                                                103




e.    unlawful or fraudulent, whether or not in violation of Cal. Bus. & Prof. Code §§

      16720, et seq., and whether or not concerted or independent acts.

f.    Defendants’ acts or practices are unfair to consumers of Crop Inputs in the State of

      California within the meaning of Cal. Bus. & Prof. Code § 17200.

g.    Defendants’ acts and practices are fraudulent or deceptive within the meaning of

      Cal. Bus. & Prof. Code § 17200.

h.    Members of the Classes are entitled to full restitution and/or disgorgement of all

      revenues, earnings, profits, compensation, and benefits that may have been

      obtained by Defendants as a result of such business acts or practices.

i.    The illegal conduct alleged herein is continuing and there is no indication that

      Defendants will not continue such activity into the future.

j.    The unlawful and unfair business practices of Defendants, each of them, have

      caused and continue to cause the members of the Classes to pay supracompetitive

      and artificially inflated prices for Crop Inputs. Members of the Classes suffered

      injury in fact and lost money or property as a result of such unfair competition.

k.    The conduct of Defendants as alleged in this Complaint violates Cal. Bus. & Prof.

      Code § 17200.

l.    As alleged in this Complaint, Defendants have been unjustly enriched as a result of

      their wrongful conduct and by Defendants’ unfair competition. Plaintiffs and the

      members of the Classes are accordingly entitled to equitable relief including

      restitution and/or disgorgement of all revenues, earnings, profits, compensation,

      and benefits that may have been obtained by Defendants as a result of such business

      practices, pursuant to Cal. Bus. & Prof. Code §§ 17203 and 17204.




                                       71
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page75
                                                                72ofof106
                                                                       103




       248.    District of Columbia. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of D.C. Code §§ 28-3901, et

seq. with respect to purchases of Crop Inputs in D.C. by Class members and/or purchases by D.C.

residents.

       a.      Defendants agreed to, and did in fact, act in restraint of trade or commerce by

               affecting, fixing, controlling and/or maintaining, at artificial and/or non-

               competitive levels, the prices at which Crop Inputs were sold, distributed or

               obtained in the District of Columbia.

       b.      The foregoing conduct constitutes “unlawful trade practices,” within the meaning

               of D.C. Code § 28-3904. Members of the Classes were not aware of Defendants’

               price-fixing conspiracy and were therefore unaware that they were being unfairly

               and illegally overcharged. There was a gross disparity of bargaining power between

               the parties with respect to the price charged by Defendants for Crop Inputs.

               Defendants had the sole power to set that price and members of the Classes had no

               power to negotiate a lower price. Moreover, members of the Classes lacked any

               meaningful choice in purchasing Crop Inputs because they were unaware of the

               unlawful overcharge and there was no alternative source of supply through which

               members of the Classes could avoid the overcharges. Defendants’ conduct with

               regard to sales of Crop Inputs, including their illegal conspiracy to secretly fix the

               price of Crop Inputs at supracompetitive levels and overcharge consumers, was

               substantively unconscionable because it was one-sided and unfairly benefited

               Defendants at the expense of members of the Classes. Defendants took grossly

               unfair advantage of members of the Classes. The suppression of competition that




                                                72
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page76
                                                                73ofof106
                                                                       103




               has resulted from Defendants’ conspiracy has ultimately resulted in unconscionably

               higher prices for consumers so that there was a gross disparity between the price

               paid and the value received for Crop Inputs.

       c.      Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

               competition was restrained, suppressed, and eliminated throughout the District of

               Columbia; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at

               artificially high levels throughout the District of Columbia;

       d.      members of the Classes were deprived of free and open competition; and (4)

               members of the Classes paid supracompetitive, artificially inflated prices for Crop

               Inputs.

       e.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured and are threatened with further injury. Defendants have

               engaged in unfair competition or unfair or deceptive acts or practices in violation

               of D.C. Code §§ 28-3901, et seq., and, accordingly, members of the Classes seek

               all relief available under that statute.

       249.    Florida. Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Fla. Stat. §§ 501.201, et seq., with respect

to purchases of Crop Inputs in Florida by Class members and/or purchases by Florida residents.

       a.      Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

               competition was restrained, suppressed, and eliminated throughout Florida; (2)

               Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

               levels throughout Florida; (3) members of the Classes were deprived of free and

               open competition; and (4) members of the Classes paid supracompetitive,




                                                  73
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page77
                                                                74ofof106
                                                                       103




              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected Florida

              commerce and consumers.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured and are threatened with further injury.

       d.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Fla. Stat. §§ 501.201, et seq., and, accordingly, members

              of the Classes seek all relief available under that statute.

       250.   Hawaii. Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Haw. Rev. Stat. Ann. §§ 480-1, et seq.

with respect to purchases of Crop Inputs in Hawaii by Class members and/or purchases by Hawaii

residents.

       a.     Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

              competition was restrained, suppressed, and eliminated throughout Hawaii; (2)

              Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

              levels throughout Hawaii; (3) members of the Classes were deprived of free and

              open competition; and (4) members of the Classes paid supra-competitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected Hawaii

              commerce and consumers.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured and are threatened with further injury.

       d.     Defendants have engaged in unfair competition or unfair or deceptive acts or




                                                74
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page78
                                                                75ofof106
                                                                       103




               practices in violation of Haw. Rev. Stat. Ann. §§ 480-1, et seq., and, accordingly,

               members of the Classes seek all relief available under that statute.

       251.    Illinois. Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of 815 Ill. Comp. Stat. Ann. 505/1, et seq.

with respect to purchases of Crop Inputs in Illinois by Class members and/or purchases by Illinois

residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Illinois;

               (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

               high levels throughout Illinois; (3) members of the Classes were deprived of free

               and open competition; and (4) members of the Classes paid supracompetitive,

               artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct had a substantial effect on

               Illinois commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

               practices in violation of 815 Ill. Comp. Stat. Ann. 505/1, et seq., and, accordingly,

               members of the Classes seek all relief available under that statute.

       252.    Kansas. Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Kan. Stat. Ann. §§ 50-623, et seq., with

respect to purchases of Crop Inputs in Kansas by Class members and/or purchases by Kansas




                                                 75
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page79
                                                                76ofof106
                                                                       103




residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Kansas;

               (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

               high levels throughout Kansas; (3) members of the Classes were deprived of free

               and open competition; and (4) members of the Classes paid supracompetitive,

               artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct had a substantial effect on

               Kansas commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

               practices in violation of Kan. Stat. Ann. §§ 50-623, et seq. and, accordingly,

               members of the Classes seek all relief available under that statute.

       253.    Maine. have engaged in unfair competition or unfair, unconscionable, deceptive or

fraudulent acts or practices in violation of Me. Rev. Stat. tit. 5, §§ 207, et seq. with respect to

purchases of Crop Inputs in Maine by Class members and/or purchases by Maine residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Maine; (2)

               Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

               levels throughout Maine; (3) members of the Classes were deprived of free and

               open competition; and (4) members of the Classes paid supracompetitive,




                                                 76
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page80
                                                                77ofof106
                                                                       103




               artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct had a substantial effect on

               Maine commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

               practices in violation of Me. Rev. Stat. tit. 5, §§ 207, et seq., and, accordingly,

               members of the Classes seek all relief available under that statute.

       254.    Massachusetts. have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Mass. Gen. Laws ch. 93A, § 2 with respect

to purchases of Crop Inputs in Massachusetts by Class members and/or purchases by

Massachusetts residents.

       a.      Defendants were engaged in trade or commerce as defined by Mass. Gen. Laws ch.

               93A.

       b.      Defendants agreed to, and did in fact, act in restraint of trade or commerce in a

               market which includes Massachusetts, by affecting, fixing, controlling, and/or

               maintaining at artificial and non-competitive levels, the prices at which Crop Inputs

               were sold, distributed, or obtained in Massachusetts and took efforts to conceal their

               agreements from members of the Classes.

       c.      Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

               competition was restrained, suppressed, and eliminated throughout Massachusetts;

               (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially




                                                 77
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page81
                                                                78ofof106
                                                                       103




              high levels throughout Massachusetts; (3) members of the Classes were deprived

              of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       d.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes were injured and are threatened with further injury.

       e.     Defendants have or will be served with a demand letter in accordance with Mass.

              Gen. Laws ch. 93A, § 9, or, upon information and belief, such service of a demand

              letter was unnecessary due to the defendant not maintaining a place of business

              within the Commonwealth of Massachusetts or not keeping assets within the

              Commonwealth.

       f.     By reason of the foregoing, Defendants engaged in unfair competition and unfair

              or deceptive acts or practices, in violation of Mass. Gen. Laws ch. 93A, §2.

              Defendants’ violations of Chapter 93A were knowing or willful, entitling members

              of the Classes to multiple damages.

       255.   Michigan. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mich. Comp. Laws Ann.

§§ 445.901, et seq. with respect to purchases of Crop Inputs in Michigan by Class members and/or

purchases by Michigan residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Michigan;

              (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

              high levels throughout Michigan; (3) members of the Classes were deprived of free

              and open competition; and (4) members of the Classes paid supracompetitive,




                                               78
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page82
                                                                79ofof106
                                                                       103




              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              Michigan commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Mich. Comp. Laws Ann. §§ 445.901, et seq., and,

              accordingly, members of the Classes seek all relief available under that statute.

       256.   Minnesota. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Minn. Stat. §§ 325F.68,

et seq., and Minn. Stat. § 8.31 with respect to purchases of Crop Inputs in Minnesota by Class

members and/or purchases by Minnesota residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout

              Minnesota; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at

              artificially high levels throughout Minnesota; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              Minnesota commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with




                                                79
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page83
                                                                80ofof106
                                                                       103




              further injury.

       d.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Minn. Stat. §§ 325F.68, et seq., and Minn. Stat. § 8.31 and,

              accordingly, members of the Classes seek all relief available under that statute.

       257.   Missouri. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mo. Ann. Stat. §§

407.010, et seq., with respect to purchases of Crop Inputs in Missouri by Class members and/or

purchases by Missouri residents.

       a.     Plaintiffs and the Class purchased Crop Inputs for personal, family, or household

              purposes.

       b.     Defendants engaged in the conduct described herein in connection with the sale of

              Crop Inputs in trade or commerce in a market that includes Missouri.

       c.     Defendants agreed to, and did in fact affect, fix, control, and/or maintain, at

              artificial and non-competitive levels, the prices at which Crop Inputs were sold,

              distributed, or obtained in Missouri, which conduct constituted unfair practices in

              that it was unlawful under federal and state law, violated public policy, was

              unethical, oppressive and unscrupulous, and caused substantial injury to members

              of the Classes.

       d.     Defendants concealed, suppressed, and omitted to disclose material facts to

              members of the Classes concerning Defendants’ unlawful activities and artificially

              inflated prices for Crop Inputs. The concealed, suppressed, and omitted facts would

              have been important to members of the Classes as they related to the cost of Crop

              Inputs they purchased.




                                               80
 CASE
  Case 0:21-cv-00685-PJS-TNL
       MDL No. 2993 DocumentDoc.
                             35-11 Filed
                                    Filed03/11/21
                                          03/11/21 Page
                                                    Page84
                                                         81ofof106
                                                                103




e.    Defendants misrepresented the real cause of price increases and/or the absence of

      price reductions in Crop Inputs by making public statements that were not in accord

      with the facts.

f.    Defendants’ statements and conduct concerning the price of Crop Inputs were

      deceptive as they had the tendency or capacity to mislead members of the Classes

      to believe that they were purchasing Crop Inputs at prices established by a free and

      fair market.

g.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

      competition was restrained, suppressed, and eliminated throughout Missouri; (2)

      Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

      levels throughout Missouri; (3) members of the

h.    Classes were deprived of free and open competition; and (4) members of the

      Classes paid supracompetitive, artificially inflated prices for Crop Inputs.

i.    The foregoing acts and practices constituted unlawful practices in violation of Mo.

      Ann. Stat. §§ 407.010, et seq.

j.    As a direct and proximate result of the above-described unlawful practices,

      members of the Classes suffered ascertainable loss of money or property.

k.    Accordingly, members of the Classes seek all relief available under Mo. Ann. Stat.

      § 407.020, which prohibits “the act, use or employment by any person of any

      deception, fraud, false pretense, false promise, misrepresentation, unfair practice or

      the concealment, suppression, or omission of any material fact in connection with

      the sale or advertisement of any merchandise in trade or commerce…,” as further

      interpreted by Mo. Code Regs. Ann. tit. 15, §§ 60-7.010, et seq., Mo. Code Regs.




                                       81
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page85
                                                                82ofof106
                                                                       103




              Ann. tit. 15, §§ 60-8.010, et seq., and Mo. Code Regs. Ann. tit. 15, §§ 60-9.010, et

              seq., and Mo. Ann. Stat. § 407.025, which provides for the relief sought in this

              count.

       258.   Montana. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Mont. Code §§ 30-14-

101, et seq. with respect to purchases of Crop Inputs in Montana by Class members and/or

purchases by Montana residents.

       a.     Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

              competition was restrained, suppressed, and eliminated throughout Montana; (2)

              Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

              levels throughout Montana; (3) members of the Classes were deprived of free and

              open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct substantially affected

              Montana commerce and consumers.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured and are threatened with further injury.

       d.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Mont. Code, §§ 30-14-101, et seq., and, accordingly,

              members of the Classes seek all relief available under that statute.

       259.   Nebraska. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Neb. Rev. Stat. Ann. §§

59-1601, et seq., with respect to purchases of Crop Inputs in Nebraska by Class members and/or




                                                82
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page86
                                                                83ofof106
                                                                       103




purchases by Nebraska residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Nebraska;

               (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

               high levels throughout Nebraska; (3) members of the Classes were deprived of free

               and open competition; and (4) members of the Classes paid supracompetitive,

               artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct had a substantial effect on

               Nebraska commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

               practices in violation of Neb. Rev. Stat. Ann. §§ 59-1601, et seq. and, accordingly,

               members of the Classes seek all relief available under that statute.

       260.    Nevada. Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Nev. Rev. Stat. Ann. §§ 598.0903, et seq.

with respect to purchases of Crop Inputs in Nevada by Class members and/or purchases by Nevada

residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout Nevada;

               (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

               high levels throughout Nevada; (3) members of the Classes were deprived of free




                                                 83
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page87
                                                                84ofof106
                                                                       103




              and open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              Nevada commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Nev. Rev. Stat. Ann. §§ 598.0903, et seq. and, accordingly,

              members of the Classes seek all relief available under that statute.

       261.   New Hampshire. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.H. Rev. Stat. Ann. §§

358-A:1, et seq. with respect to purchases of Crop Inputs in New Hampshire by Class members

and/or purchases by New Hampshire residents.

       a.     Defendants willingly and knowingly agreed to, and did in fact, act in restraint of

              trade or commerce by affecting, fixing, controlling, and/or maintaining at non-

              competitive and artificially inflated levels, the prices at which Crop Inputs were

              sold, distributed or obtained in New Hampshire and took efforts to conceal their

              agreements from members of the Classes.

       b.     The aforementioned conduct on the part of Defendants constituted “unconscionable

              trade practices,” in violation of N.H. Rev. Stat. §§ 358-A:1, et seq., in that such

              conduct, inter alia, resulted in a gross disparity between the value received by

              members of the Classes and the prices paid by them for Crop Inputs as set forth in




                                                84
 CASE
  Case 0:21-cv-00685-PJS-TNL
       MDL No. 2993 DocumentDoc.
                             35-11 Filed
                                    Filed03/11/21
                                          03/11/21 Page
                                                    Page88
                                                         85ofof106
                                                                103




      N.H. Rev. Stat. §§ 358-A:1, et seq.. Members of the Classes were not aware of

      Defendants’ price-fixing conspiracy and were therefore unaware that they were

      being unfairly and illegally overcharged. There was a gross disparity of bargaining

      power between the parties with respect to the price charged by Defendants for Crop

      Inputs. Defendants had the sole power to set that price and members of the Classes

      had no power to negotiate a lower price. Moreover, members of the Classes lacked

      any meaningful choice in purchasing Crop Inputs because they were unaware of

      the unlawful overcharge and there was no alternative source of supply through

      which members of the Classes could avoid the overcharges. Defendants’ conduct

      with regard to sales of Crop Inputs, including their illegal conspiracy to secretly fix

      the price of Crop Inputs at supracompetitive levels and overcharge consumers, was

      substantively unconscionable because it was one-sided and unfairly benefited

      Defendants at the expense of members of the Classes. Defendants took grossly

      unfair advantage of members of the Classes. The suppression of competition that

      has resulted from Defendants’ conspiracy has ultimately resulted in unconscionably

      higher prices for consumers so that there was a gross disparity between the price

      paid and the value received for Crop Inputs.

c.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

      competition was restrained, suppressed, and eliminated throughout New

      Hampshire; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at

      artificially high levels throughout New Hampshire; (3) members of the Classes

      were deprived of free and open competition; and

d.    (4) members of the Classes paid supracompetitive, artificially inflated prices for




                                        85
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page89
                                                                86ofof106
                                                                       103




              Crop Inputs.

       e.     During the Class Period, Defendants’ illegal conduct substantially affected New

              Hampshire commerce and consumers.

       f.     As a direct and proximate result of the unlawful conduct of Defendants, members

              of the Classes have been injured and are threatened with further injury.

       g.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of N.H. Rev. Stat. Ann. §§ 358-A:1, et seq., and, accordingly,

              members of the Classes seek all relief available under that statute.

       262.   New Mexico. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.M. Stat. Ann. §§ 57-

12-1, et seq. with respect to purchases of Crop Inputs in New Mexico by Class members and/or

purchases by New Mexico residents.

       a.     Defendants agreed to, and did in fact, act in restraint of trade or commerce by

              affecting, fixing, controlling, and/or maintaining at non-competitive and artificially

              inflated levels, the prices at which Crop Inputs were sold, distributed or obtained in

              New Mexico and took efforts to conceal their agreements from members of the

              Classes.

       b.     The aforementioned conduct on the part of Defendants constituted “unconscionable

              trade practices,” in violation of N.M. Stat. Ann. § 57-12-3, in that such conduct,

              inter alia, resulted in a gross disparity between the value received by members of

              the Classes and the prices paid by them for Crop Inputs as set forth in N.M. Stat.

              Ann. § 57-12-2(E). Members of the Classes were not aware of Defendants’ price-

              fixing conspiracy and were therefore unaware that they were being unfairly and




                                               86
 CASE
  Case 0:21-cv-00685-PJS-TNL
       MDL No. 2993 DocumentDoc.
                             35-11 Filed
                                    Filed03/11/21
                                          03/11/21 Page
                                                    Page90
                                                         87ofof106
                                                                103




      illegally overcharged. There was a gross disparity of bargaining power between the

      parties with respect to the price charged by Defendants for Crop Inputs. Defendants

      had the sole power to set that price and members of the Classes had no power to

      negotiate a lower price. Moreover, members of the Classes lacked any meaningful

      choice in purchasing Crop Inputs because they were unaware of the unlawful

      overcharge and there was no alternative source of supply through which members

      of the Classes could avoid the overcharges. Defendants’ conduct with regard to

      sales of Crop Inputs, including their illegal conspiracy to secretly fix the price of

      Crop Inputs at supracompetitive levels and overcharge consumers, was

      substantively unconscionable because it was one-sided and unfairly benefited

      Defendants at the expense of members of the Classes. Defendants took grossly

      unfair advantage of members of the Classes. The suppression of competition that

      has resulted from Defendants’ conspiracy has ultimately resulted in unconscionably

      higher prices for consumers so that there was a gross disparity between the price

      paid and the value received for Crop Inputs.

c.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

      competition was restrained, suppressed, and eliminated throughout New Mexico;

      (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

      high levels throughout New Mexico; (3) members of the Classes were deprived of

      free and open competition; and (4) members of the Classes paid supracompetitive,

      artificially inflated prices for Crop Inputs.

d.    During the Class Period, Defendants’ illegal conduct substantially affected New

      Mexico commerce and consumers.




                                        87
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page91
                                                                88ofof106
                                                                       103




       e.     As a direct and proximate result of the unlawful conduct of Defendants, members

              of the Classes have been injured and are threatened with further injury.

       f.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of N.M. Stat. Ann. §§ 57-12-1, et seq., and, accordingly,

              members of the Classes seek all relief available under that statute.

       263.   New York. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.Y. Gen. Bus. Law §§

349, et seq. with respect to purchases of Crop Inputs in New York by Class members and/or

purchases by New York residents.

       a.     Defendants agreed to, and did in fact, act in restraint of trade or commerce by

              affecting, fixing, controlling and/or maintaining, at artificial and non- competitive

              levels, the prices at which Crop Inputs were sold, distributed or obtained in New

              York and took efforts to conceal their agreements from members of the Classes.

       b.     Defendants made public statements about the prices of Crop Inputs that Defendants

              knew would be seen by New York consumers; such statements either omitted

              material information that rendered the statements that they made materially

              misleading or affirmatively misrepresented the real cause of price increases for

              Crop Inputs; and Defendants alone possessed material information that was

              relevant to consumers but failed to provide the information.

       c.     Because of Defendants’ unlawful trade practices in the State of New York, New

              York consumer class members who indirectly purchased Crop Inputs were misled

              to believe that they were paying a fair price for Crop Inputs or the price increases

              for Crop Inputs were for valid business reasons; and similarly situated consumers




                                               88
 CASE
  Case 0:21-cv-00685-PJS-TNL
       MDL No. 2993 DocumentDoc.
                             35-11 Filed
                                    Filed03/11/21
                                          03/11/21 Page
                                                    Page92
                                                         89ofof106
                                                                103




      were potentially affected by Defendants’ conspiracy.

d.    Defendants knew that their unlawful trade practices with respect to pricing Crop

      Inputs would have an impact on New York consumers and not just the Defendants’

      direct customers.

e.    Defendants knew that their unlawful trade practices with respect to pricing Crop

      Inputs would have a broad impact, causing consumer class members who indirectly

      purchased Crop Inputs to be injured by paying more for Crop Inputs than they

      would have paid in the absence of Defendants’ unlawful trade acts and practices.

f.    The conduct of the Defendants described herein constitutes consumer- oriented

      deceptive acts or practices within the meaning of N.Y. Gen. Bus. Law § 349, which

      resulted in consumer injury and broad adverse impact on the public at large, and

      harmed the public interest of New York State in an honest marketplace in which

      economic activity is conducted in a competitive manner.

g.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

      competition was restrained, suppressed, and eliminated throughout New York; (2)

      Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

      levels throughout New York; (3) members of the Classes were deprived of free and

      open competition; and (4) members of the Classes paid supracompetitive,

      artificially inflated prices for Crop Inputs.

h.    During the Class Period, Defendants’ marketed, sold, or distributed Crop Inputs in

      New York, and Defendants’ illegal conduct substantially affected New York

      commerce and consumers.

i.    During the Class Period, each of the Defendants named herein, directly, or




                                        89
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page93
                                                                90ofof106
                                                                       103




              indirectly and through affiliates they dominated and controlled, manufactured, sold

              and/or distributed Crop Inputs in New York.

       j.     Members of the Classes seek all relief available pursuant to N.Y. Gen. Bus. Law §

              349(h).

       264.   North Carolina. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of N.C. Gen. Stat. §§ 75-

1.1, et seq. with respect to purchases of Crop Inputs in North Carolina by Class members and/or

purchases by North Carolina residents.

       a.     Defendants agreed to, and did in fact, act in restraint of trade or commerce by

              affecting, fixing, controlling and/or maintaining, at artificial and non- competitive

              levels, the prices at which Crop Inputs were sold, distributed or obtained in North

              Carolina and took efforts to conceal their agreements from members of the Classes.

       b.     Defendants’ price-fixing conspiracy could not have succeeded absent deceptive

              conduct by Defendants to cover up their illegal acts. Secrecy was integral to the

              formation, implementation, and maintenance of Defendants’ price-fixing

              conspiracy. Defendants committed inherently deceptive and self-concealing

              actions, of which members of the Classes could not possibly have been aware.

              Defendants publicly provided pre-textual and false justifications regarding their

              price increases. Defendants’ public statements concerning the price of Crop Inputs

              created the illusion of competitive pricing controlled by market forces rather than

              supracompetitive pricing driven by Defendants’ illegal conspiracy.

       c.     Moreover, Defendants deceptively concealed their unlawful activities by mutually

              agreeing not to divulge the existence of the conspiracy to outsiders, conducting




                                               90
 CASE
  Case 0:21-cv-00685-PJS-TNL
       MDL No. 2993 DocumentDoc.
                             35-11 Filed
                                    Filed03/11/21
                                          03/11/21 Page
                                                    Page94
                                                         91ofof106
                                                                103




      meetings and conversations in secret, and avoiding the creation of documents which

      would reveal the antitrust violations.

d.    The conduct of the Defendants described herein constitutes consumer- oriented

      deceptive acts or practices within the meaning of North Carolina law, which

      resulted in consumer injury and broad adverse impact on the public at large, and

      harmed the public interest of North Carolina consumers in an honest marketplace

      in which economic activity is conducted in a competitive manner.

e.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

      competition was restrained, suppressed, and eliminated throughout North Carolina;

      (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

      high levels throughout North Carolina; (3) members of the Classes were deprived

      of free and open competition; and (4) members of the Classes paid

      supracompetitive, artificially inflated prices for Crop Inputs.

f.    During the Class Period, Defendants’ marketed, sold, or distributed Crop Inputs in

      North Carolina, and Defendants’ illegal conduct substantially affected North

      Carolina commerce and consumers.

g.    During the Class Period, each of the Defendants named herein, directly, or

      indirectly and through affiliates they dominated and controlled, manufactured, sold

      and/or distributed Crop Inputs in North Carolina.

h.    Members of the Classes seek actual damages for their injuries caused by these

      violations in an amount to be determined at trial and are threatened with further

      injury. Defendants have engaged in unfair competition or unfair or deceptive acts

      or practices in violation of N.C. Gen. Stat. §§ 75- 1.1, et seq., and, accordingly,




                                       91
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page95
                                                                92ofof106
                                                                       103




              members of the Classes seek all relief available under that statute.

       265.   Oregon. Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Or. Rev. Stat. §§ 646.605, et seq. with

respect to purchases of Crop Inputs in Oregon by Class members and/or purchases by Oregon

residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Oregon;

              (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

              high levels throughout Oregon; (3) members of the Classes were deprived of free

              and open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              Oregon commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Or. Rev. Stat. §§ 646.605, et seq., and, accordingly,

              members of the Classes seek all relief available under that statute.

       266.   Rhode Island. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of 6 R.I. Gen. Laws Ann.

§§ 6-13.1-1, et seq. with respect to purchases of Crop Inputs in Rhode Island by Class members

and/or purchases by Rhode Island residents.




                                                92
 CASE
  Case 0:21-cv-00685-PJS-TNL
       MDL No. 2993 DocumentDoc.
                             35-11 Filed
                                    Filed03/11/21
                                          03/11/21 Page
                                                    Page96
                                                         93ofof106
                                                                103




a.    Members of this Class purchased Crop Inputs for personal, family, or household

      purposes.

b.    Defendants agreed to, and did in fact, act in restraint of trade or commerce in a

      market that includes Rhode Island, by affecting, fixing, controlling, and/or

      maintaining, at artificial and non-competitive levels, the prices at which Crop

      Inputs were sold, distributed, or obtained in Rhode Island.

c.    Defendants deliberately failed to disclose material facts to members of the Classes

      concerning Defendants’ unlawful activities and artificially inflated prices for Crop

      Inputs. Defendants owed a duty to disclose such facts, and considering the relative

      lack of sophistication of the average, non-business consumer, Defendants breached

      that duty by their silence. Defendants misrepresented to all consumers during the

      Class Period that Defendants’ Crop Inputs prices were competitive and fair.

d.    Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

      competition was restrained, suppressed, and eliminated throughout Rhode Island;

      (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

      high levels throughout Rhode Island; (3) members of the Classes were deprived of

      free and open competition; and (4) members of the Classes paid supracompetitive,

      artificially inflated prices for Crop Inputs.

e.    As a direct and proximate result of the Defendants’ violations of law, members of

      the Classes suffered an ascertainable loss of money or property as a result of

      Defendants’ use or employment of unconscionable and deceptive commercial

      practices as set forth above. That loss was caused by Defendants’ willful and

      deceptive conduct, as described herein.




                                        93
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page97
                                                                94ofof106
                                                                       103




       f.     Defendants’ deception, including their affirmative misrepresentations and

              omissions concerning the price of Crop Inputs, likely misled all consumers acting

              reasonably under the circumstances to believe that they were purchasing Crop

              Inputs at prices set by a free and fair market. Defendants’ affirmative

              misrepresentations and omissions constitute information important to members of

              the Classes as they related to the cost of Crop Inputs they purchased.

       g.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of 6 Rhode Island Gen. Laws. Ann. § 6-13.1-1, et seq., and,

              accordingly, members of the Classes seek all relief available under that statute.

       267.   South Carolina. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of S.C. Code Ann. §§ 39-5-

10, et seq. with respect to purchases of Crop Inputs in South Carolina by Class members and/or

purchases by South Carolina residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout South

              Carolina; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at

              artificially high levels throughout South Carolina; (3) members of the Classes were

              deprived of free and open competition; and (4) members of the Classes paid

              supracompetitive, artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              South Carolina commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with




                                               94
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page98
                                                                95ofof106
                                                                       103




               further injury.

       d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

               practices in violation of S.C. Code Ann. §§ 39-5-10, et seq., and, accordingly,

               members of the Classes seek all relief available under that statute.

       268.    South Dakota. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of S.D. Codified Laws § 37-

24-6 with respect to purchases of Crop Inputs in South Dakota by Class members and/or purchases

by South Dakota residents.

       a.      Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

               price competition was restrained, suppressed, and eliminated throughout South

               Dakota; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at

               artificially high levels throughout South Dakota; (3) members of the Classes were

               deprived of free and open competition; and (4) members of the Classes paid

               supracompetitive, artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct had a substantial effect on

               South Dakota commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

               practices in violation of S.D. Codified Laws § 37-24-6, and, accordingly, members

               of the Classes seek all relief available under that statute.

       269.    Tennessee. Defendants have engaged in unfair competition or unfair,




                                                 95
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page99
                                                                96ofof106
                                                                       103




unconscionable, deceptive or fraudulent acts or practices in violation of Tenn. Code Ann. §§ 47-

18-101, et seq. with respect to purchases of Crop Inputs in Tennessee by Class members and/or

purchases by Tennessee residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout

              Tennessee; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at

              artificially high levels throughout Tennessee;

       b.     (3) members of the Classes were deprived of free and open competition; and (4)

              members of the Classes paid supracompetitive, artificially inflated prices for Crop

              Inputs.

       c.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              Tennessee commerce.

       d.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       e.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Tenn. Code Ann. §§ 47-18-101, et seq, and, accordingly,

              members of the Classes seek all relief available under that statute.

       270.   Utah. Defendants have engaged in unfair competition or unfair, unconscionable,

deceptive or fraudulent acts or practices in violation of Utah Code Ann. §§ 13-11-1, et seq. with

respect to purchases of Crop Inputs in Utah by Class members and/or purchases by Utah residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Utah; (2)




                                               96
        CASE
        Case MDL
             0:21-cv-00685-PJS-TNL
                 No. 2993 Document Doc.
                                   35-1 1 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page100
                                                                97 of
                                                                   of 106
                                                                      103




              Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

              levels throughout Utah; (3) members of the Classes were deprived of free and open

              competition; and (4) members of the Classes paid supracompetitive, artificially

              inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on

              Utah commerce.

       c.     As a direct and proximate result of Defendants’ unlawful conduct, members of the

              Classes have been injured in their business and property and are threatened with

              further injury.

       d.     Defendants have engaged in unfair competition or unfair or deceptive acts or

              practices in violation of Utah Code Ann. §§ 13-11-1, et seq.,

       e.     accordingly, members of the Classes seek all relief available under that statute.

       271.   Virginia. Defendants       have engaged         in   unfair competition   or   unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Va. Code Ann. §§ 59.1-

196, et seq. with respect to purchases of Crop Inputs in Virginia by Class members and/or

purchases by Virginia residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout Virginia;

              (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially

              high levels throughout Virginia; (3) members of the Classes were deprived of free

              and open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       b.     During the Class Period, Defendants’ illegal conduct had a substantial effect on




                                                 97
        CASE
        Case MDL
             0:21-cv-00685-PJS-TNL
                 No. 2993 Document Doc.
                                   35-1 1 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page101
                                                                98 of
                                                                   of 106
                                                                      103




               Virginia commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

               practices in violation of Va. Code Ann. §§ 59.1-196, et seq, and, accordingly,

               members of the Classes seek all relief available under that statute.

       272.    Vermont. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of Vt. Stat. Ann. tit. 9, §§

2453, et seq. with respect to purchases of Crop Inputs in Vermont by Class members and/or

purchases by Vermont residents.

       a.      Defendants agreed to, and did in fact, act in restraint of trade or commerce in a

               market that includes Vermont by affecting, fixing, controlling, and/or maintaining,

               at artificial and non-competitive levels, the prices at which Crop Inputs were sold,

               distributed, or obtained in Vermont.

       b.      Defendants deliberately failed to disclose material facts to members of the Classes

               concerning their unlawful activities and artificially inflated prices for Crop Inputs.

               Defendants owed a duty to disclose such facts, and considering the relative lack of

               sophistication of the average, non-business purchaser, Defendants breached that

               duty by their silence. Defendants misrepresented to all purchasers during the Class

               Period that their Crop Inputs prices were competitive and fair.

       c.      Defendants’ unlawful conduct had the following effects: (1) Crop Inputs price

               competition was restrained, suppressed, and eliminated throughout Vermont; (2)




                                                98
        CASE
        Case MDL
             0:21-cv-00685-PJS-TNL
                 No. 2993 Document Doc.
                                   35-1 1 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page102
                                                                99 of
                                                                   of 106
                                                                      103




              Crop Inputs prices were raised, fixed, maintained, and stabilized at artificially high

              levels throughout Vermont; (3) members of the Classes were deprived of free and

              open competition; and (4) members of the Classes paid supracompetitive,

              artificially inflated prices for Crop Inputs.

       d.     As a direct and proximate result of Defendants’ violations of law, members of the

              Classes suffered an ascertainable loss of money or property as a result of

              Defendants’ use or employment of unconscionable and deceptive commercial

              practices as set forth above. That loss was caused by the Defendants’ willful and

              deceptive conduct, as described herein.

       e.     Defendants’ deception, including their omissions concerning the price of Crop

              Inputs, likely misled all purchasers acting reasonably under the circumstances to

              believe that they were purchasing Crop Inputs at prices born by a free and fair

              market. Defendants’ misleading conduct and unconscionable activities constitutes

              unfair competition or unfair or deceptive acts or practices in violation of Vt. Stat.

              Ann. tit. 9, §§ 2451, et seq., and, accordingly, members of the Classes seek all relief

              available under that statute.

       273.   West Virginia. Defendants have engaged in unfair competition or unfair,

unconscionable, deceptive or fraudulent acts or practices in violation of W. Va. Code §§ 46A-6-

101, et seq. with respect to purchases of Crop Inputs in West Virginia by Class members and/or

purchases by West Virginia residents.

       a.     Defendants’ combination or conspiracy had the following effects: (1) Crop Inputs

              price competition was restrained, suppressed, and eliminated throughout West

              Virginia; (2) Crop Inputs prices were raised, fixed, maintained, and stabilized at




                                                99
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page103
                                                                100ofof106
                                                                        103




               artificially high levels throughout West Virginia; (3) members of the Classes were

               deprived of free and open competition; and (4) members of the Classes paid

               supracompetitive, artificially inflated prices for Crop Inputs.

       b.      During the Class Period, Defendants’ illegal conduct had a substantial effect on

               West Virginia commerce.

       c.      As a direct and proximate result of Defendants’ unlawful conduct, members of the

               Classes have been injured in their business and property and are threatened with

               further injury.

       d.      Defendants have engaged in unfair competition or unfair or deceptive acts or

               practices in violation of W. Va. Code §§ 46A-6-101, et seq. and, accordingly,

               members of the Classes seek all relief available under that statute.

       274.    Plaintiffs and members of the Classes have been injured in their business and

property by reason of Defendants’ anticompetitive, unfair, unconscionable, and/or deceptive

conduct. Their injury consists of paying higher prices for Crop Inputs than they would have paid

in the absence of these violations. This injury is of the type the state consumer protection statutes

were designed to prevent and directly results from Defendants’ unlawful conduct.

       275.    On behalf of themselves and the Class, Plaintiffs seek all appropriate relief provided

for under the foregoing statutes.

                                           COUNT V
                                      Unjust Enrichment
                       (on behalf of Plaintiffs and the Nationwide Class)

       276.    Plaintiffs incorporate and reallege each and every allegation in the preceding

paragraphs, as though fully set forth herein.

       277.    As a result of their unlawful conduct described above, Defendants have and will




                                                100
        CASE
         Case 0:21-cv-00685-PJS-TNL
              MDL No. 2993 DocumentDoc.
                                    35-11 Filed
                                           Filed03/11/21
                                                 03/11/21 Page
                                                           Page104
                                                                101ofof106
                                                                        103




continue to be unjustly enriched. Defendants have been unjustly enriched by the receipt of, at a

minimum, unlawfully inflated prices and unlawful profits on sales of Crop Inputs.

       278.    Defendants have benefited from their unlawful acts and it would be inequitable

under unjust enrichment principles under the laws of each state in the United States for Defendants

to be permitted to retain any of the ill-gotten gains resulting from the overpayments made by

Plaintiffs or the Class members for Crop Inputs.

       279.    As a direct and proximate result of Defendants’ conduct described above,

Defendants have and will continue to be unjustly enriched by the receipt of unlawfully inflated

prices and unlawful profits from Defendants’ sales of Crop Inputs.

       PRAYER FOR RELIEF

       280.    WHEREFORE, Plaintiffs and the Class members request the Court to enter

judgment in their favor against Defendants, awarding all such relief as the Court deems appropriate

and just.

       281.    Plaintiffs request the following relief:

       A.      That the Court determines that this action may be maintained as a class action under

       Rule 23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure, appoint Plaintiff as

       Class Representatives and its counsel of record as Class Counsel, and direct that notice of

       this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given

       to the Class, once certified;

       B.      That the unlawful conduct, conspiracy or combination alleged herein be adjudged

       and decreed:

               a.     An unlawful enterprise engaged in, or the activities of which affect,

                      interstate or foreign commerce, that Defendants conduct or participate,



                                                101
CASE
 Case 0:21-cv-00685-PJS-TNL
      MDL No. 2993 DocumentDoc.
                            35-11 Filed
                                   Filed03/11/21
                                         03/11/21 Page
                                                   Page105
                                                        102ofof106
                                                                103




               directly or indirectly, in the conduct of through a pattern of racketeering

               activity;

       b.      An unreasonable restraint of trade or commerce in violation of Section 1 of

               the Sherman Act, 15 U.S.C. § 1;

       c.      A per se violation of Section 1 of the Sherman Act, 15 U.S.C. § 1;

       d.      An unlawful combination, trust, agreement, understanding, and/or concert

               of action in violation of the state antitrust and unfair competition and

               consumer protection laws as set forth herein; and

       e.      Acts of unjust enrichment by Defendants as set forth herein.

C.     Order Defendants to disgorge unlawful profits,

D.     That Plaintiff and the Classes recover damages, to the maximum extent allowed

under the applicable state laws, and that a joint and several judgments in favor of Plaintiff

and the members of the Classes be entered against Defendants in an amount to be trebled

to the extent such laws permit;

E.     Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming

to act on their behalf or in concert with them, be permanently enjoined and restrained from

in any manner continuing, maintaining or renewing the conduct, conspiracy, or

combination alleged herein, or from entering into any other conspiracy or combination

having a similar purpose or effect, and from adopting or following any practice, plan,

program, or device having a similar purpose or effect;

F.     Defendants, their affiliates, successors, transferees, assignees and other officers,

directors, partners, agents and employees thereof, and all other persons acting or claiming



                                        102
         CASE
          Case 0:21-cv-00685-PJS-TNL
               MDL No. 2993 DocumentDoc.
                                     35-11 Filed
                                            Filed03/11/21
                                                  03/11/21 Page
                                                            Page106
                                                                 103ofof106
                                                                         103




         to act on their behalf or in concert with them, be permanently enjoined and restrained from

         in any manner continuing, maintaining, or renewing the sharing of highly sensitive

         competitive information that permits identification of company’s information;

         G.     Plaintiff and the members of the Classes be awarded pre-and post- judgment

         interest as provided by law, and that such interest be awarded at the highest legal rate from

         and after the date of service of the Complaint;

         H.     Plaintiff and the Class members recover their costs of suit, including reasonable

         attorneys’ fees, as provided by law; and

         I.     Plaintiff and the Class members have such other and further relief as the case may

         require and the Court deem just and proper.

                                 X.      JURY TRIAL DEMAND

         Plaintiff demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of Civil

Procedure, on all issues so triable.

Dated:        March 11, 2021                           Respectfully submitted,


                                                        /s/ Garrett D. Blanchfield
                                                       Garrett D. Blanchfield (#209855)
                                                       Roberta A. Yard (#322295)
                                                       REINHARDT WENDORF &
                                                       BLANCHFIELD
                                                       332 Minnesota Street, Suite W1050
                                                       St. Paul, MN 55101
                                                       Tel: (651) 287-2100
                                                       Fax: (651) 287-2103
                                                       g.blanchfield@rwblawfirm.com
                                                       r.yard@rwblawfirm.com

                                                       Attorneys for Plaintiffs




                                                 103
